EXHIBIT 10.2

The following represents the effect of the First Amendment to Stock Purchase
Agreement (the “Amendment”) dated April 30, 2009 on the Stock Purchase Agreement
dated March 31, 2009 (the “Agreement”) and is presented for illustration
purposes only to facilitate the evaluation of the impact of the Amendment.
Changes from the original Agreement are notated with deletions having been
struck through and additions having been underlined.

STOCK PURCHASE AGREEMENT

by and among

THE COLONIAL BANCGROUP, INC.

and

THE PURCHASERS LISTED ON THE SIGNATURE PAGES HERETO

MARCH 31, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    Agreement to Sell and Purchase; Preferred Stock    1

1.1

   Agreement to Sell and Purchase    1

1.2

   Preferred Stock    1 ARTICLE 2    Closing, Delivery and Payment    3

2.1

   Closing    3

2.2

   Delivery    3

2.3

   Anti-Dilution    3 ARTICLE 3    Representations and Warranties of the Company
   4

3.1

   Organization and Standing.    4

3.2

   Company Capital Stock.    5

3.3

   Corporate Power    6

3.4

   Corporate Authority    6

3.5

   Regulatory Approvals; No Violations.    6

3.6

   Company Reports.    7

3.7

   Financial Statements; Internal Controls.    8

3.8

   Absence of Certain Changes.    9

3.9

   Commitments and Contracts.    10

3.10

   Title to and Sufficiency of Assets.    12

3.11

   Compliance with Laws    13

3.12

   Litigation and Other Proceedings.    13

3.13

   Taxes    14

3.14

   Compliance with ERISA    14

3.15

   Intellectual Property    15

3.16

   Related Party Transactions    15

3.17

   No Fees to Brokers or Other Persons    16 ARTICLE 4    Representations and
Warranties of Purchasers    16

4.1

   Institutional Accredited Investor; Experience    16

4.2

   Investment    16



--------------------------------------------------------------------------------

4.3

   Organization and Standing    16

4.4

   Purchaser Power    16

4.5

   Purchaser Authority    16

4.6

   Regulatory Approvals; No Violations.    17

4.7

   Expert Advice    17

4.8

   Financing    17

4.9

   Brokers and Finders    17 ARTICLE 5    Covenants Relating to Conduct of
Business    18

5.1

   Conduct of Business Prior to the Closing    18

5.2

   Company Forbearances    18

5.3

   Access; Information.    20 ARTICLE 6    Additional Agreements    21

6.1

   Commercially Reasonable Best Efforts    21

6.2

   Press Releases    21

6.3

   Regulatory Approvals.    21

6.4

   NYSE Application; Amendment to Certificate of Incorporation.    22

6.5

   No Solicitation.    23

6.6

   Conversion Application    25

6.7

   Board Seats.    25

6.8

   Preemptive Rights.    26

6.9

   Restrictions on Transfer    29

6.10

   Indemnity for Purchasers    29

6.11

   Change in Control Agreements    30 ARTICLE 7    Private Placement of the
Shares; Registration Rights    30

7.1

   Securities Act Exemption.    30

7.2

   Definitions    32

7.3

   Demand Registration.    32

7.4

   Piggyback Registration.    34

7.5

   Certain Registration Procedures    36

7.6

   Material Developments; Suspension of Offering.    39

7.7

   Indemnification by the Company    40

 

ii



--------------------------------------------------------------------------------

7.8

   Indemnification by Purchasers    41

7.9

   Conduct of Indemnification Proceedings.    41

7.10

   Contribution.    43

7.11

   Rule 144 Reporting    44 ARTICLE 8    Conditions    44

8.1

   Conditions to Each Party’s Obligations to Close the Transaction    44

8.2

   Conditions to the Obligations of Purchasers    44

8.3

   Conditions to Closing of Company    46 ARTICLE 9    Termination and Amendment
   47

9.1

   Termination    47

9.2

   Effect of Termination    49

9.3

   Amendment    49 ARTICLE 10    Miscellaneous    49

10.1

   Governing Law; Venue    49

10.2

   Attorney’s Fees    50

10.3

   Survival    50

10.4

   Successors and Assigns    50

10.5

   Entire Agreement    50

10.6

   Notices, Etc    50

10.7

   Specific Performance    51

10.8

   No Third Party Beneficiaries    51

10.9

   Several Obligations    51

10.10

   No Assignment    51

10.11

   Expenses    52

10.12

   Counterparts; Effectiveness    52

10.13

   Severability    52

10.14

   Titles and Subtitles    52

 

Exhibit A   -   Form of Certificate of Designations Schedule 1   -   Purchasers

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

TERM

   SECTION 2010 Meeting    6.7(b) Acquisition Proposal    6.5(f) Affiliate   
3.2(b) Agreement    Preamble ASBD    3.6(c) Authorizing Certificate    7.3(a)
Board Representatives    6.7(a) Business Day    2.1 Bylaws    3.1(c) Certificate
of Designations    1.2 Certificate of Incorporation    3.1(c) Claim    7.9(a)
Closing    2.1 Closing Date    2.1 Code    3.14 Company    Preamble Company
Board    3.4 Company Common Stock    1.2(a) Company Contract    3.9(a) Company
Employee Benefit Plan    3.14 Company Reports    3.6(a) Company Stock Option   
3.2(b) Company Subsidiary    3.1(b) Covered Securities    6.8(a) Demand Notice
   7.3(a) Demand Registration    7.3(a) Designated Securities    6.8(b) DGCL   
1.2(a) Disclosure Schedule    Art. 3 Effectiveness Date    7.3(b)(i)
Effectiveness Period    7.3(b)(ii) Employees    5.2(i) ERISA    3.14 Exchange
Act    3.6(a) Executive Officers    3.8(b) FDIC    3.6(c) FRB    3.6(c) GAAP   
3.1(b) Governmental Authority    3.5(a) Hedging Transaction    6.8(f)
Indemnified Person    6.10 Initiating Party    7.4(b)(ii)

 

iv



--------------------------------------------------------------------------------

Intellectual Property    3.15 Legal Requirement    3.11 Losses    6.10 Material
Adverse Effect    3.1(a) NYSE    3.5(a) OCC    3.6(c) Order    8.1(a) OTS   
8.2(d) Person    7.2 Piggyback Registration    7.4(a) Piggyback Shares    7.4(b)
Preferred Stock    Recitals Price Per Share    1.1 Private Placement    6.8(d)
Purchase Price    1.1 Purchaser Percentage Interest    6.8(a) Purchasers   
Preamble Qualified Offering    6.8(a) Registrable Securities    7.2 Registration
Expenses    7.5(j) Registration Statement    7.2 Registration Statement Filings
   7.7(a) Regulation W Determination    6.3 Regulatory Authority    3.6(c)
Required Purchasers    5.1 Resale Prospectus    7.7(c) Response Period   
6.5(c)(ii) SEC    3.6(a) Securities Act    3.6(a) Series A Stock    Recitals
Series B Stock    Recitals Shares    1.1 Stockholder Approval    6.4(b) Superior
Proposal    6.5(g) Tax    3.13 Tax Return    3.13 TBW    4.5 Termination Date   
9.1(a) Transaction    1.1 Transfer    6.9 Underwritten Offering    7.2

 

v



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
March 31, 2009, by and among The Colonial BancGroup, Inc., a Delaware
corporation (the “Company”), and each of the Purchasers listed on the signature
pages hereto or Schedule 1 hereto (each a “Purchaser” and collectively,
“Purchasers”).

RECITALS

WHEREAS, the Company desires to issue and sell to Purchasers, and Purchasers
desire to purchase from the Company, (a) certain shares of the Company’s Series
A Voting Convertible Preferred Stock, par value $2.50 per share (the “Series A
Stock”), and (b) certain shares of the Company’s Series B Nonvoting Convertible
Preferred Stock, par value $2.50 per share (the “Series B Stock” and, together
with the Series A Stock, the “Preferred Stock”), on the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, covenants and agreements set forth
herein, the parties hereto agree as follows:

ARTICLE 1

Agreement to Sell and Purchase; Preferred Stock

1.1 Agreement to Sell and Purchase. Subject to the terms and conditions hereof,
Purchasers agree to purchase from the Company, on the Closing Date, an aggregate
of (a) 466,600 shares of Series A Stock and (b) 133,400 shares of Series B Stock
((a) and (b) collectively, the “Shares”), and the Company agrees to issue and
sell such Shares to Purchasers, at a price of Five Hundred and no/100 Dollars
($500.00) per Share (the “Price Per Share”) for an aggregate purchase price (the
“Purchase Price”) equal to Three Hundred Million and no/100 Dollars
($300,000,000.00) (such issuance, sale and purchase of the Shares, along with
the other commitments by the parties set forth in this Agreement is referred to
herein as the “Transaction”).

1.2 Preferred Stock. The designations, preferences and rights of the Series A
Stock and the Series B Stock shall be substantially as set forth in a
Certificate of Designations (the “Certificate of Designations”), to be filed
with the Delaware Secretary of State, substantially in the form attached hereto
as Exhibit A. The Shares may be taken from the Company’s authorized but unissued
Preferred Stock, par value $2.50 per share as described in Article 4, Part D of
the Certificate of Incorporation or the Company’s authorized but unissued
Preference Stock, par value $2.50 per share, as described in Article 4, Part A
of the Certificate of Incorporation. A summary of the terms included in the
Certificate of Designations is set forth below (provided, however, that in the
event of any inconsistency between the general description below and the terms
set forth in the Certificate of Designations, the terms set forth in the
Certificate of Designations shall control):

(a) Each share of Series A Stock shall be convertible, at the option of the
holder thereof, into 1,000 shares of the Company’s common stock, par value $2.50
per share (the



--------------------------------------------------------------------------------

“Company Common Stock”), as adjusted for any stock split, combination,
consolidation, stock distributions, stock dividends or the like, no later than
the later of (A) the date of the Company’s receipt of Stockholder Approval or
the date that is three months after the Closing Date or (B) the date that is
three months after the Closing Date provided that Stockholder Approval has been
received; provided, however, that in no event will such conversion take place if
there are an insufficient number of authorized shares of Company Common Stock to
effectuate such conversion. The holders of Series A Stock shall have the right
to vote, on an as-converted basis, with the Company Common Stock on all matters
as and to the extent permitted by the Delaware General Corporation Law (the
“DGCL”). In addition, so long as any share of Series A Stock is outstanding, the
affirmative vote of the holders of at least two-thirds of the shares of Series A
Stock, voting separately as a class, whether or not a vote of the stockholders
would otherwise be required by law, shall be required for the Company to
(i) amend, alter or repeal (by merger or otherwise) any provision of the
Certificate of Incorporation or the Bylaws so as to affect adversely the
relative rights, preferences, qualifications, limitations or restrictions of the
Series A Stock (other than to create or establish any capital stock to be issued
to the United States Treasury as part of the TARP Capital Purchase Program or
any similar governmental program), (ii) authorize or issue, or increase the
authorized amount of, any additional class or series of stock of the Company, or
any security convertible into stock of such class or series, having rights
senior to or pari passu with the Series A Stock as to dividends or liquidation
(other than any capital stock issued to the United States Treasury as part of
the TARP Capital Purchase Program or any similar governmental program) and any
right to vote, whether as a separate class or otherwise, on any matter (other
than a matter that can have no effect on the rights of the Series A Stock) as to
which the Series A Stock is not entitled to vote, (iii) effect any
reclassification of the Series A Stock, or (iv) enter into a merger or
consolidation with, or sell or transfer all or substantially all of its assets
to, another person or entity. Holders of Series A Stock shall have preemptive
rights with respect to future debt and equity securities issued by the Company,
subject to certain exceptions. Holders of Series A Stock also shall be entitled
to receive cash dividends on an as-converted basis with the holders of Company
Common Stock, whenever funds are legally available and when and as declared by
the Company Board. Holders of Series A Stock shall not be entitled to a
liquidation preference, although they shall be entitled to receive liquidation
proceeds on an as-converted basis with the holders of Company Common Stock.

(b) The rights and preferences of the Series B Stock shall be identical to that
of the Series A Stock, except that holders of Series B Stock shall not have any
voting powers, either general or special, except as may be required by the DGCL;
provided, however, that (A) if such shares of Series B Stock are held by TBW or
any of its Affiliates, TBW’s or such Affiliate’s ability to convert such shares
will be restricted as described in the legend of the stock certificate(s)
representing such shares and (B) so long as any share of Series B Stock is
outstanding, the affirmative vote of the holders of at least two-thirds of the
shares of Series B Stock, voting separately as a class, whether or not a vote of
the stockholders would otherwise be required by law, shall be required for the
Company to (i) amend, alter or repeal (by merger or otherwise) any provision of
the Certificate of Incorporation or the Bylaws so as to affect adversely the
relative rights, preferences, qualifications, limitations or restrictions of the
Series B Stock (other than to create or establish any capital stock to be issued
to the United States Treasury as part of the TARP Capital Purchase Program or
any similar governmental program),

 

2



--------------------------------------------------------------------------------

(ii) authorize or issue, or increase the authorized amount of, any additional
class or series of stock of the Company, or any security convertible into stock
of such class or series, having rights senior to or pari passu with the Series B
Stock as to dividends or liquidation (other than any capital stock issued to the
United States Treasury as part of the TARP Capital Purchase Program or any
similar governmental program) and any right to vote, whether as a separate class
or otherwise, on any matter (other than a matter that can have no effect on the
rights of the Series B Stock) as to which the Series B Stock is not entitled to
vote, (iii) effect any reclassification of the Series B Stock, or (iv) enter
into a merger or consolidation with, or sell or transfer all or substantially
all of its assets to, another person or entity.

ARTICLE 2

Closing, Delivery and Payment

2.1 Closing. Subject to the termination provisions set forth in Article 9, the
closing (the “Closing”) of the purchase and sale of the Shares shall take place
at the offices of Locke Lord Bissell & Liddell LLP, 401 9th Street N.W., Suite
400 South, Washington, D.C. 20004, or at such other place as the parties hereto
may mutually agree, at 10:00 a.m., Washington, D.C. time, on (i) the fifth
Business Day following the last to be waived or fulfilled of the conditions set
forth in Article 8 (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions) or (ii) such other date and time as the parties hereto may mutually
agree in writing. The date on which the Closing occurs is referred to herein as
the “Closing Date.” For purposes of this Agreement, a “Business Day” shall mean
any day that is not a Saturday, Sunday or other day in which banks in
Washington, D.C. are authorized or required by law to be closed.

2.2 Delivery. At the Closing, subject to the terms and conditions hereof, the
Company will deliver to Purchasers the Shares in certificate form or via
uncertificated book-entry form pursuant to instructions of Purchasers provided
to the Company at least five (5) Business Days in advance of the Closing Date,
free and clear of any liens or other encumbrances (other than those placed
thereon by or on behalf of Purchasers) and subject to any restrictions on resale
in accordance with the terms of this Agreement and applicable law, and
Purchasers will make payment to the Company of the Purchase Price, by wire
transfer of immediately available funds to an account designated by the Company
in writing to Purchasers at least five (5) Business Days in advance of the
Closing Date. Purchasers and the Company shall execute cross receipts
acknowledging receipt of the Shares and the Purchase Price, respectively.

2.3 Anti-Dilution. If, between the date of this Agreement and the Closing Date,
the outstanding shares of Company Common Stock shall have been changed into or
exchanged for a different number, kind, class or series of shares or securities
as a result of any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other substantially similar
transaction, an appropriate and proportionate adjustment shall be made to the
number of Shares and the Price Per Share.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

Representations and Warranties of the Company

Except as disclosed (i) in the Company Reports furnished or filed prior to the
date of this Agreement (excluding any risk factor disclosures contained in such
Company Reports under the heading “Risk Factors” and any disclosures of risks
included in any “forward-looking statements” disclaimer or other statements made
that are similarly non-specific and are predictive or forward-looking in nature)
or (ii) in the disclosure schedule delivered by the Company to Purchaser prior
to the execution of this Agreement (the “Disclosure Schedule”), which Disclosure
Schedule sets forth items the disclosure of which is necessary or appropriate as
an exception to one or more representations or warranties contained in this
Article 3; provided, however, that (A) the disclosure in any Section of the
Disclosure Schedule shall apply only to the indicated Section of this Agreement
except to the extent that it is apparent on the face of such disclosure that
such disclosure is relevant to another Section of this Agreement, and
(B) notwithstanding anything in this Agreement to the contrary, the mere
inclusion of an item as an exception to a representation or warranty shall not
be deemed an admission that such item represents a material exception or
material fact, event or circumstance or that such item has had or would be
reasonably likely to have a Material Adverse Effect, the Company hereby
represents and warrants to Purchasers as follows:

3.1 Organization and Standing.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company is duly qualified
to transact business and is in good standing as a foreign corporation in each
jurisdiction where the ownership or operation of its assets or properties or
conduct of its business requires such qualification, except where the failure to
be so qualified or in good standing is not reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect. As used in this
Agreement, a “Material Adverse Effect” means any effect, circumstance,
occurrence or change that is material and adverse to the business, assets,
prospects, results of operations or financial condition of the Company and
Company Subsidiaries, taken as a whole; provided, however, that Material Adverse
Effect shall not be deemed to include (i) any outbreak or escalation of
hostilities, declared or undeclared acts of war or terrorism, (ii) changes or
proposed changes in GAAP or regulatory or accounting principles generally
applicable to banks, savings associations and their holding companies (in the
case of each of clause (i) and (ii), other than effects, circumstances,
occurrences or changes that arise after the date of this Agreement but before
the Closing to the extent that such effects, circumstances, occurrences or
changes have a materially disproportionate adverse affect on the Company and
Company Subsidiaries relative to other companies in the commercial banking
industry), (iii) changes in the market price or trading volume of Company Common
Stock (it being understood and agreed that the exception set forth in this
clause (iii) does not apply to the underlying reason or cause giving rise to or
contributing to any such change), (iv) changes in the general economic or
business conditions, including changes in interest or currency rates or
commodity prices, or (v) events, impacts or conditions caused by the
negotiation, execution, announcement, or existence or terms of this Agreement or
the performance of this Agreement or the consummation of the Transaction
(including any occurrence or condition arising out of the identity of or facts
relating to Purchasers).

 

4



--------------------------------------------------------------------------------

(b) Each Company Subsidiary is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization or incorporation.
Each Company Subsidiary is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the ownership or
operation of its assets or properties or conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
is not reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect. Other than the Company Subsidiaries and securities held in its
investment portfolio, neither the Company nor any Company Subsidiary owns any
equity interest in any bank, corporation, partnership, limited liability company
or other organization, whether incorporated or unincorporated. As used in this
Agreement, “Company Subsidiary” means any bank, corporation, partnership,
limited liability company or other organization, whether incorporated or
unincorporated, that is consolidated with the Company for financial reporting
purposes under U.S. generally accepted accounting principles (“GAAP”).

(c) The Company has delivered or made available to Purchasers true, complete and
correct copies of the Company’s Amended and Restated Certificate of
Incorporation, as amended (the “Certificate of Incorporation”) and Bylaws, as
amended (the “Bylaws”), and of the charter, bylaws and similar governing
documents of each Company Subsidiary, each as in effect as of the date of this
Agreement.

3.2 Company Capital Stock.

(a) As of the date hereof, the authorized capital stock of the Company consists
solely of 400,000,000 shares of Company Common Stock, of which 212,503,485
shares are issued and 202,536,758 shares are outstanding, 50,000,000 shares of
Preferred Stock, none of which are issued and outstanding, and 1,000,000 shares
of preference stock, par value $2.50 per share, none of which are issued and
outstanding. The outstanding shares of Company Common Stock have been duly
authorized and are validly issued, fully paid and nonassessable, and are not
subject to preemptive rights (and were not issued in violation of any preemptive
rights). The Shares will be, as of the Closing, duly authorized by all necessary
corporate action on the part of the Company and, when issued and delivered as
provided in this Agreement, will be duly and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive
rights.

(b) Except for Company Stock Options covering 4,149,530 shares of Company Common
Stock as of the date hereof, there are no outstanding options, warrants or other
rights in or with respect to the unissued shares of capital stock of the Company
nor any securities convertible into such stock, and the Company is not obligated
to issue any additional shares of capital stock of the Company or any additional
options, warrants or other rights in or with respect to the issued or unissued
shares of capital stock of the Company or any other securities convertible into
such stock. As used in this Agreement, the term “Company Stock Option” means any
option or right to acquire capital stock of the Company, or stock appreciation
right payable in cash issued pursuant to any Company Employee Benefit Plan or
otherwise. There are no options, warrants, equity securities, calls, rights,
commitments or agreements of any character obligating the Company or any Company
Subsidiary to grant, extend, accelerate the vesting of, otherwise modify or
amend or enter into any such option, warrant, equity security,

 

5



--------------------------------------------------------------------------------

call, right, commitment or agreement. The Company does not have any outstanding
stock appreciation rights, phantom stock, performance based rights or similar
rights or obligations. Neither the Company nor any of its Affiliates is a party
to or is bound by any, and to the knowledge of the Company, there are no
agreements with respect to the voting (including voting trusts and proxies) or
sale or transfer (including agreements imposing transfer restrictions) of any
shares of capital stock or other equity interests of the Company. As used in
this Agreement, “Affiliate” means, with respect to any person, any other person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such person, whether through
ownership of voting securities, by contract or otherwise.

3.3 Corporate Power. The Company and each Company Subsidiary has all requisite
power and authority (corporate and other) to carry on its business as it is now
being conducted and to own, lease or operate all its properties and assets. The
Company has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Transaction.

3.4 Corporate Authority. This Agreement and the Transaction have been duly
authorized and approved by the board of directors of the Company (the “Company
Board”). The Company Board has determined that this Agreement and the
Transaction are advisable and in the best interests of the Company and its
stockholders. The Company’s Audit Committee has unanimously and expressly
approved, and the Company Board has unanimously concurred with, the Company’s
reliance on the exemption under Paragraph 312.05 of the NYSE Listed Company
Manual to issue the Shares without seeking a stockholder vote. Prior to the
Closing, the Company will have complied with all NYSE rules applicable to the
Transaction. This Agreement and the Transaction have been authorized by all
necessary corporate action of the Company, and no vote of the holders of any
class or series of the Company’s capital stock is necessary to approve and adopt
this Agreement and to consummate the Transaction. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery of this Agreement by Purchasers, this Agreement is a
valid and legally binding agreement of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or to general equity
principles.

3.5 Regulatory Approvals; No Violations.

(a) No consents, approvals, permits, orders, authorizations of, exemptions,
reviews or waivers by, or notices, reports, filings, declarations or
registrations with, any federal, state or local court, governmental,
legislative, judicial, administrative or regulatory authority, agency,
commission, body or other governmental entity or self regulatory organization
(each, a “Governmental Authority”) or with any other third party are required to
be made or obtained by the Company or any Company Subsidiary in connection with
the execution, delivery and performance by the Company of this Agreement or the
consummation of the purchase of the

 

6



--------------------------------------------------------------------------------

Shares or any other aspect of the Transaction except for (i) those already
obtained or made, (ii) the filings contemplated by Section 6.3, (iii) required
filings with the New York Stock Exchange (the “NYSE”) or the SEC in connection
with the matters contemplated under Section 6.4 or otherwise, (iv) the filings
contemplated by Article 7, and (v) any securities or “blue sky” filings of any
state. The Company knows of no reason why all regulatory approvals from any
Governmental Authority required for the consummation of the Transaction should
not be obtained on a timely basis.

(b) The execution, delivery and performance of this Agreement by the Company
does not, and the consummation by the Company of the Transaction will not,
(i) constitute or result in a breach or violation of, or a default under, the
acceleration of any obligations or penalties or the creation of any charge,
mortgage, pledge, security interest, restriction, claim, lien, equity,
encumbrance or any other encumbrance or exception to title of any kind on any
assets or any indebtedness of the Company or any Company Subsidiaries (with or
without notice, lapse of time, or both) pursuant to, agreements binding upon the
Company or any Company Subsidiary or to which the Company or any Company
Subsidiary or any of their respective properties is subject or bound or any law,
regulation, judgment or governmental or non-governmental permit or license to
which the Company or any Company Subsidiary or any of their respective
properties is subject, (ii) constitute or result in a breach or violation of, or
a default under, the Certificate of Incorporation or the Bylaws or the charter,
bylaws or similar governing documents of any Company Subsidiary or (iii) require
any consent or approval or notice or other filing under any such agreement, law,
regulation, judgment, governmental or non-governmental permit or license,
except, in the case of clauses (i) or (iii) above, for any breach, violation,
default, acceleration, creation, change, consent or approval that, individually
or in the aggregate, is not reasonably likely to have a Material Adverse Effect.

3.6 Company Reports.

(a) The Company and each Company Subsidiary has filed or furnished, as
applicable, on a timely basis all forms, filings, registrations, submissions,
statements, certifications, reports and documents required to be filed or
furnished by it with the U.S. Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “Securities Act”) or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) since
December 31, 2005 (the forms, statements, reports and documents filed or
furnished since December 31, 2005 and through the date hereof, including any
amendments thereto, the “Company Reports”). Each of the Company Reports, at the
time of its filing or being furnished complied, or if not yet filed or
furnished, will comply, in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, and any rules and
regulations promulgated thereunder applicable to the Company Reports. As of
their respective dates (or, if amended prior to the date hereof, as of the date
of such amendment), the Company Reports did not, and any Company Reports filed
or furnished with the SEC subsequent to the date hereof will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances in which they were made, not misleading.

 

7



--------------------------------------------------------------------------------

(b) The Company is in compliance in all material respects with the applicable
listing and corporate governance rules and regulations of the NYSE.

(c) The Company and Company Subsidiaries have timely filed all reports and
statements, together with any amendments required to be made with respect
thereto, that they were required to file since December 31, 2005 with the Board
of Governors of the Federal Reserve System (the “FRB”), the Federal Deposit
Insurance Corporation (the “FDIC”), the Office of the Comptroller of the
Currency (the “OCC”), the Alabama State Banking Department (the “ASBD”), or any
other Governmental Authority having jurisdiction over its business or any of its
assets or properties (each a “Regulatory Authority”), and all other material
reports and statements required to be filed by it since December 31, 2005,
including, without limitation, the rules and regulations of the FDIC, the OCC,
the ASBD or any other Regulatory Authority, and has paid all fees and
assessments due and payable in connection therewith. As of their respective
dates, such reports and statements complied in all material respects with all
the laws, rules and regulations of the applicable Regulatory Authority with
which they were filed.

3.7 Financial Statements; Internal Controls.

(a) The Company’s consolidated financial statements (including, in each case,
any notes thereto) contained in the Company Reports, were or will be prepared
(i) in accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto or, in the case of
interim consolidated financial statements, where information and footnotes
contained in such financial statements are not required under the rules of the
SEC to be in compliance with GAAP) and (ii) to comply as to form, as of their
respective date of filing with the SEC, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, and in each case such consolidated financial statements
fairly presented, in all material respects, the consolidated financial position,
results of operations, changes in stockholder equity and cash flows of the
Company and the consolidated Company Subsidiaries as of the respective dates
thereof and for the respective periods covered thereby (subject, in the case of
unaudited statements, to normal year-end adjustments which were not and which
are not expected to be, individually or in the aggregate, material to the
Company and its consolidated Company Subsidiaries taken as a whole).

(b) Neither the Company nor any of the Company Subsidiaries has any material
liability or obligation of any nature whatsoever (whether absolute, accrued,
contingent, determined, determinable or otherwise and whether due or to become
due), except for (i) those liabilities that are reflected or reserved against on
the consolidated balance sheet of the Company included in its Annual Report on
Form 10-K for the fiscal year ended December 31, 2008 (including any notes
thereto) and (ii) liabilities incurred in the ordinary course of business
consistent with past practice since December 31, 2008 or in connection with this
Agreement and the Transaction.

(c) The Company maintains disclosure controls and procedures required by Rule
13a-15 or 15d-15 under the Exchange Act. Such disclosure controls and procedures
are designed to ensure that information required to be disclosed by the Company
is recorded and

 

8



--------------------------------------------------------------------------------

reported on a timely basis to the individuals responsible for the preparation of
the Company’s filings with the SEC and other public disclosure documents. The
Company maintains internal control over financial reporting (as defined in Rule
13a-15 or 15d-15, as applicable, under the Exchange Act). Such internal control
over financial reporting is designed to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP and includes policies
and procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of the Company, (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company, and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on its financial statements.

(d) The Company has disclosed, based on the most recent evaluation of its chief
executive officer and its chief financial officer prior to the date hereof, to
the Company’s auditors and the audit committee of the Company Board (i) any
significant deficiencies and material weaknesses in the design or operation of
its internal control over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and has identified for the Company’s auditors and audit
committee of the Company Board any material weaknesses in internal control over
financial reporting and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. Since December 31, 2005, no material
complaints, allegation, assertion or claim, whether written or oral from any
source regarding accounting, internal accounting controls or auditing matters,
and no concerns from the Company employees regarding questionable accounting or
auditing matters, have been received by the Company. No attorney representing
the Company or any Company Subsidiary, whether or not employed by the Company or
any Company Subsidiary, has reported evidence of a violation of securities laws,
breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents to the Company’s chief legal officer,
audit committee (or other committee designated for the purpose) of the Company
Board or the Company Board pursuant to the rules adopted under Section 307 of
the Sarbanes-Oxley Act.

3.8 Absence of Certain Changes.

(a) Since December 31, 2008, (i) the Company and Company Subsidiaries have
conducted their respective businesses in all material respects in the ordinary
course, consistent with prior practice, and (ii) no event or events have
occurred that have had or would be reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect.

(b) Since December 31, 2008, neither the Company nor any of the Company
Subsidiaries has (i) except for (A) normal increases for or payments to
employees (other than officers subject to the reporting requirements of
Section 16(a) of the Exchange Act (the “Executive Officers”)) made in the
ordinary course of business consistent with past practice or

 

9



--------------------------------------------------------------------------------

(B) as required by applicable law or contractual obligations existing as of the
date hereof that are disclosed in the Company Reports or the Disclosure
Schedule, increased the wages, salaries, compensation, pension, or other fringe
benefits or perquisites payable to any Executive Officer or other employee or
director from the amount thereof in effect as of December 31, 2008, granted any
severance or termination pay, entered into any contract to make or grant any
severance or termination pay, or paid any cash bonus in excess of $1 million,
(ii) granted any options to purchase shares of Company Common Stock, any
restricted shares of Company Common Stock or any right to acquire any shares of
its capital stock, or any right to payment based on the value of the Company’s
capital stock, to any Executive Officer or other employee or director other than
grants to employees (other than Executive Officers) made in the ordinary course
of business consistent with past practice or grants relating to shares of
Company Common Stock with an aggregate value for all such grants of less than $1
million for any individual, (iii) changed any financial accounting methods,
principles or practices of Company or the Company Subsidiaries affecting its
assets, liabilities or businesses, including any reserving, renewal or residual
method, practice or policy, (iv) suffered any strike, work stoppage, slow-down,
or other labor disturbance, or (v) except for publicly disclosed ordinary
dividends on the Company Common Stock and except for distributions by
wholly-owned Company Subsidiaries to Company or another wholly-owned Company
Subsidiary, made or declared any distribution in cash or kind to its stockholder
or repurchased any shares of its capital stock or other equity interests.

3.9 Commitments and Contracts.

(a) Neither the Company nor any of the Company Subsidiaries is a party to or
otherwise subject to or bound by:

(i) any employment, deferred compensation, bonus or consulting contract that
(A) has a remaining term, as of the date of this Agreement, of more than one
year in length of obligation on the part of the Company or any of the Company
Subsidiaries and is not terminable by the Company or any of the Company
Subsidiaries within one year without penalty or (B) requires payment by the
Company or any of the Company Subsidiaries of $100,000 or more per annum;

(ii) any advertising, brokerage, distributor, representative or agency
relationship or contract requiring payment by the Company or any of the Company
Subsidiaries of $500,000 or more per annum;

(iii) any contract or agreement that restricts the Company or any of the Company
Subsidiaries (or would restrict the Company, any Affiliate of the Company or any
of the Company Subsidiaries upon consummation of the Transaction) from competing
in any line of business with any bank, corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
or other person;

(iv) any contract or agreement that obligates the Company or any of the Company
Subsidiaries to conduct business on an exclusive or preferential basis with any
third party or, upon consummation of the Transaction, will obligate the Company
or any of the Company Subsidiaries to conduct business with any third party on
an exclusive or preferential basis, in any case of the preceding which is
material;

 

10



--------------------------------------------------------------------------------

(v) any lease of real or personal tangible property providing for annual lease
payments by or to the Company or any of the Company Subsidiaries in excess of
$500,000 per annum;

(vi) any material license agreement granting any right to use or practice any
right under any material Intellectual Property (whether as licensor or
licensee), excluding ordinary course of business customer contracts;

(vii) any agreement in which the Company or any of the Company Subsidiaries
covenanted not to assert any right in any Intellectual Property to a third
party, excluding customer contracts in ordinary course of business and
confidentiality agreements;

(viii) any stock purchase, stock option, stock bonus, stock ownership, profit
sharing, group insurance, bonus, deferred compensation, severance pay, pension,
retirement, savings or other incentive, welfare or employment plan or material
agreement providing benefits to any present or former employees, officers or
directors of the Company or any Company Subsidiary;

(ix) any contract or agreement with or to a labor union or guild (including any
collective bargaining agreement);

(x) any agreement to acquire equipment or any commitment to make capital
expenditures of $500,000 or more;

(xi) other than agreements entered into in the ordinary course of business, any
agreement for the sale of any material property or assets in which the Company
or any Company Subsidiary has an ownership interest or for the grant of any
lien, pledge or other encumbrance on any such property or asset;

(xii) any agreement for the borrowing of any money and any guaranty agreement;

(xiii) any partnership or joint venture agreement;

(xiv) any material agreement which would be terminable other than by the Company
or any Company Subsidiary as a result of the consummation of the transactions
contemplated by this Agreement;

(xv) other than agreements entered into in the ordinary course of business, any
other agreement of any other kind which involves future payments or receipts or
performances of services or delivery of items requiring payment of $500,000 or
more to or by the Company or any Company Subsidiary; or

 

11



--------------------------------------------------------------------------------

(xvi) any other contract or agreement that is a “material contract” (as such
term is defined in Item 601(b)(10) of Regulation S-K of the SEC) to be performed
after the date of this Agreement that has not been filed or incorporated by
reference in the Company Reports filed prior to the date hereof.

Each contract, arrangement, commitment or understanding of the type described in
this Section 3.9(a) is referred to as a “Company Contract.”

(b) The Company has publicly disclosed in the Company Reports filed with the
SEC, or has provided to Purchasers prior to the date hereof or will promptly
provide for review during the due diligence period (by hard copy, electronic
data room or otherwise), true, correct and complete copies of, each Company
Contract. Each Company Contract is in full force and effect and enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or to general equity principles. No
event or condition exists that constitutes or, after notice or lapse of time or
both, will constitute, a breach, violation or default on the part of the Company
or any of the Company Subsidiaries or, to the Company’s knowledge, any other
party thereto under any such Company Contract. There are no disputes pending or,
to Company’s knowledge, threatened with respect to any Company Contract.

3.10 Title to and Sufficiency of Assets.

(a) The Company and each Company Subsidiary has good and marketable title to all
assets and properties, whether real or personal, tangible or intangible, that it
purports to own, subject to no valid liens, mortgages, security interests,
encumbrances or charges of any kind except: (i) as noted in the Company Reports;
(ii) statutory liens for taxes not yet delinquent or being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established and reflected on the Company’s financial statements; (iii) pledges
or liens required to be granted in connection with the acceptance of government
deposits, granted in connection with repurchase or reverse repurchase
agreements, pursuant to borrowings incurred in the ordinary course of business;
and (iv) defects and irregularities in title and encumbrances that do not
materially impair the use thereof for the purposes for which they are held. The
Company and each Company Subsidiary as lessee has the right under valid and
existing leases to occupy, use, possess and control any and all of the
respective properties leased by it. Except where any failure would not have a
Material Adverse Effect, all buildings and structures owned by the Company and
each Company Subsidiary lie wholly within the boundaries of the real property
owned or validly leased by it, and do not encroach upon the property of, or
otherwise conflict with the property rights of, any other person or entity.

(b) The buildings, structures and equipment of the Company and the Company
Subsidiaries are structurally sound, are in good operating condition and repair,
and are adequate for the uses to which they are being put, and none of such
buildings, structures or equipment is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are not material in the
aggregate in nature or in cost. Except where any failure would not have a
Material Adverse Effect, the real property, buildings, structures and equipment
owned or leased by the Company and the Company Subsidiaries are in compliance
with all Legal

 

12



--------------------------------------------------------------------------------

Requirements, including building and development codes and other restrictions,
subdivision regulations, building and construction regulations, drainage codes,
environmental, health, fire and safety laws and regulations, utility tariffs and
regulations, conservation laws and zoning laws and ordinances. The assets and
properties, whether real or personal, tangible or intangible, that the Company
or any Company Subsidiary purports to own are sufficient for the continued
conduct of the business of each of the Company and such Company Subsidiary after
the Closing in substantially the same manner as conducted prior to the Closing.

3.11 Compliance with Laws. The Company and each Company Subsidiary holds all
material licenses, certificates, permits, franchises and rights from all
appropriate Regulatory Authorities necessary for the conduct of its respective
business. The Company and each Company Subsidiary is, and at all times since
January 1, 2006 has been, in compliance with each law that is or was applicable
to it or to the conduct or operation of its respective businesses or the
ownership or use of any of its respective assets (a “Legal Requirement”), except
where the failure to comply would not have a Material Adverse Effect. No event
has occurred or circumstance exists that (with or without notice or lapse of
time): (i) may constitute or result in a violation by the Company or a Company
Subsidiary of, or a failure on the part of the Company or a Company Subsidiary
to comply with, any Legal Requirement; or (ii) may give rise to any obligation
on the part of the Company or a Company Subsidiary to undertake, or to bear all
or any portion of the cost of, any remedial action of any nature in connection
with a failure to comply with any Legal Requirement; except, in either case,
where the failure to comply or the violation would not have a Material Adverse
Effect. Neither the Company nor any Company Subsidiary has received, at any time
since January 1, 2006, any notice or other communication (whether oral or
written) from any Regulatory Authority or any other person or entity, nor does
the Company have any knowledge regarding: (A) any actual, alleged, possible or
potential violation of, or failure to comply with, any Legal Requirement; or
(B) any actual, alleged, possible or potential obligation on the part of the
Company or a Company Subsidiary to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature in connection with a failure to
comply with any Legal Requirement, except where any such violation, failure or
obligation would not have a Material Adverse Effect.

3.12 Litigation and Other Proceedings.

(a) (i) No civil, criminal or administrative litigation, claim, action, suit,
hearing, arbitration, investigation or other proceeding before any Governmental
Authority or arbitrator is pending or, to the knowledge of the Company,
threatened against the Company or any Company Subsidiary, (ii) neither the
Company or any Company Subsidiary is subject to any order, judgment or decree,
and (iii) there are no facts or circumstances that could result in any claims
against, or obligations or liabilities of, the Company or any Company
Subsidiary, except with respect to (i), (ii) and (iii) for those that are not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect.

(b) Neither the Company nor any Company Subsidiary: (i) is subject to any cease
and desist or other order or enforcement action issued by, or (ii) is a party to
any written agreement, consent agreement or memorandum of understanding with, or
(iii) is a party to any commitment letter or similar undertaking to, or (iv) is
subject to any order or directive by, or

 

13



--------------------------------------------------------------------------------

(v) is subject to any supervisory letter from, or (vi) has been ordered to pay
any civil money penalty, which has not been paid, by, or (vii) has adopted any
policies, procedures or board resolutions at the request of, any Regulatory
Authority that currently (A) restricts in any material respect the conduct of
its business, or (B) in any material manner relates to its capital adequacy, or
(C) restricts its ability to pay dividends, or (D) limits in any material manner
its credit or risk management policies, its management or its business; nor has
the Company or any Company Subsidiary been advised by any Regulatory Authority
that it is considering issuing, initiating, ordering or requesting any of the
foregoing or that it has initiated any investigation or proceeding into the
business or operations of the Company or a Company Subsidiary.

3.13 Taxes. The Company and each Company Subsidiary have each duly filed all
material Tax Returns required to be filed by it, and each such Tax Return is
complete and accurate in all material respects. The Company and each Company
Subsidiary have each paid, or made adequate provision for the payment of, all
Taxes (whether or not reflected in Tax Returns as filed or to be filed) due and
payable by the Company or the Company Subsidiary, or claimed to be due and
payable by any Regulatory Authority, and is not delinquent in the payment of any
Tax, except such Taxes as are being contested in good faith and as for which
adequate reserves have been provided or otherwise involving non-material
amounts. There is no claim or assessment pending or, to the knowledge of the
Company, threatened against the Company or any Company Subsidiary for any Taxes
owed by any of them. No audit, examination or investigation related to Taxes
paid or payable by the Company or any Company Subsidiary is presently being
conducted or, to the knowledge of the Company, threatened by any Regulatory
Authority. The Company has delivered or made available to Purchasers true,
correct and complete copies of all Tax Returns filed with respect to the last
three fiscal years by the Company and the Company Subsidiaries and any tax
examination reports and statements of deficiencies assessed or agreed to for the
Company or any Company Subsidiary for any such time period. For purposes of this
Section 3.13: “Tax” means any tax (including any income tax, capital gains tax,
value added tax, sales tax, property tax, gift tax or estate tax), levy,
assessment, tariff, duty (including any customs duty), deficiency or other fee,
and any related charge or amount (including any fine, penalty, interest or
addition to tax), imposed, assessed or collected by or under the authority of
any Governmental Authority or payable pursuant to any Legal Requirement, tax
sharing agreement or any other contract relating to the sharing or payment of
any such tax, levy, assessment, tariff, duty, deficiency or fee; and “Tax
Return” means any return (including any information return), report, statement,
schedule, notice, form or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Authority in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.

3.14 Compliance with ERISA. All employee benefit plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and all Company Employee Benefit Plans established or maintained by
the Company or a Company Subsidiary or to which the Company or a Company
Subsidiary contributes, are in material compliance with all applicable
requirements of ERISA, and are in material compliance with all applicable
requirements (including qualification and non-discrimination requirements in
effect as of the Closing) of the Internal Revenue Code of 1986, as amended (the
“Code”) for obtaining the

 

14



--------------------------------------------------------------------------------

tax benefits the Code thereupon permits with respect to such employee benefit
plans. No such employee benefit plan has any amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA) for which the Company
or any Company Subsidiary would be liable to any person under Title IV of ERISA
if any such employee benefit plan were terminated as of the Closing. Such
employee benefit plans are funded in accordance with Section 412 of the Code (if
applicable). There would be no material obligations of the Company or any
Company Subsidiary under Title IV of ERISA relating to any such employee benefit
plan that is a multi-employer plan if any such plan were terminated or if the
Company or a Company Subsidiary withdrew from any such plan as of the Closing.
All contributions and premium payments that are due under any such benefit plans
have been made. No Company Employee Benefit Plan has engaged in or been a party
to a “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975(c) of the Code) without an exemption thereto under Section 408 of
ERISA or Section 4975(d) of the Code. The Transaction will not constitute a
change in control under any Company Employee Benefit Plan. For purposes of this
Agreement, the term “Company Employee Benefit Plan” means each profit sharing,
group insurance, hospitalization, stock option, pension, retirement, bonus,
severance, change of control, deferred compensation, stock bonus, stock
purchase, employee stock ownership or other employee welfare or benefit
agreement, plan or arrangement established, maintained, sponsored or undertaken
by the Company or any Company Subsidiary for the benefit of the officers,
directors or employees of the Company or the Company Subsidiary, including each
trust or other agreement with any custodian or any trustee for funds held under
any such agreement, plan or arrangement, and all other contracts or arrangements
under which pensions, deferred compensation or other retirement benefits are
being paid or may become payable by the Company or the Company Subsidiary for
the benefit of the directors, officers or employees of the Company or the
Company Subsidiary.

3.15 Intellectual Property. The Company has provided to purchaser, prior to the
date hereof, a true, correct and complete listing and description of all the
material patents, copyrights, trademarks, trade names, service marks, trade
dress and logos (and all registrations and applications with respect thereto)
(collectively, with the goodwill of the business symbolized thereby, the
“Intellectual Property”) used in the business of the Company or any Company
Subsidiary. The Company and each Company Subsidiary owns or possesses a valid
and binding license or otherwise is duly authorized to use all of the
Intellectual Property used by it. Neither the Company nor any Company Subsidiary
is in material default under any license, contract, agreement, arrangement or
commitment related to any of the Intellectual Property. Such Intellectual
Property as used by the Company or a Company Subsidiary in its business do not
violate or infringe upon the proprietary rights of any third party in any
material respect, and there is no claim, action, proceeding or investigation
pending or, to the Company’s knowledge, threatened against the Company or any
Company Subsidiary with respect to any such Intellectual Property.

3.16 Related Party Transactions. Neither the Company nor any Company Subsidiary
has made any loan to any director, officer or other Affiliate of the Company or
any Company Subsidiary which remains outstanding nor has the Company or any
Company Subsidiary entered into any agreement for the purchase or sale of any
property (other than equity securities of the Company) or services from or to
any director, officer or other Affiliate of the Company or any Company
Subsidiary. All loans to executive officers and directors (and related
interests) have been made in compliance with FRB Regulation O (12 C.F.R. Part
215).

 

15



--------------------------------------------------------------------------------

3.17 No Fees to Brokers or Other Persons. Neither the Company nor any Company
Subsidiary nor any of their respective officers, directors, employees, agents or
representatives (i) has employed any broker, investment banker or finder or
incurred any liability for any brokerage or investment banking fees, commissions
or finders or similar fees in connection with the Transaction or (ii) has
incurred any liability for any termination, break-up or similar fees in
connection with the Transaction or any Acquisition Proposal.

ARTICLE 4

Representations and Warranties of Purchasers

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company as follows:

4.1 Institutional Accredited Investor; Experience. Purchaser is an “accredited
investor” (as defined in Rule 501 under the Securities Act) and is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.

4.2 Investment. Purchaser is acquiring the Shares for investment for its own
account for investment purposes, and not with the view to, or for resale in
connection with, any distribution thereof that would require the issuance of the
Shares pursuant to this Agreement to be registered under the Securities Act.

4.3 Organization and Standing. Purchaser is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization or
incorporation. Purchaser is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the ownership or
operation of its assets or properties or conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
is not reasonably likely to have, individually or in the aggregate, a material
adverse effect on the ability of Purchaser to timely consummate the Transaction.

4.4 Purchaser Power. Purchaser has all requisite company power and authority and
has taken all company action necessary in order to execute, deliver and perform
its obligations under this Agreement and to consummate the Transaction.

4.5 Purchaser Authority. This Agreement and the Transaction have been duly
authorized by all necessary company action of Purchaser. Subject to the last
sentence of this Section 4.5, this Agreement has been duly executed and
delivered by Purchaser, and, assuming the due authorization, execution and
delivery of this Agreement by the Company, this Agreement is a valid and legally
binding agreement of Purchaser, enforceable against Purchaser in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or to general equity principles. The Purchasers
listed on Schedule 1 have not executed this Agreement as of March 31, 2009.
Taylor, Bean & Whitaker Mortgage Corp. (“TBW”) is signing this Agreement on
behalf of the Purchasers listed on Schedule 1 hereto.

 

16



--------------------------------------------------------------------------------

4.6 Regulatory Approvals; No Violations.

(a) No consents, approvals, permits, orders or authorizations of, exemptions,
reviews or waivers by, or notices, reports, filings or registrations with any
Governmental Authority or with any other third party are required to be made or
obtained by Purchaser or any of its Affiliates or any of their respective
officers, directors or employees in connection with the execution, delivery and
performance by Purchaser of this Agreement or the consummation of the
Transaction except for (i) those already obtained or made and (ii) the filings
contemplated by Section 6.3. Purchaser knows of no reason why all regulatory
approvals from any Governmental Authority required for the consummation of the
Transaction should not be obtained on a timely basis.

(b) The execution, delivery, and performance of this Agreement by Purchaser does
not, and the consummation by Purchaser of the Transaction will not,
(i) constitute or result in a breach or violation of, or a default under, or the
acceleration or creation of any obligations, penalties or the creation of any
charge, mortgage, pledge, security interest, restriction, claim, lien or equity,
encumbrance or any other encumbrance or exception to title of any kind on the
assets or properties of Purchaser (with or without notice, lapse of time, or
both) pursuant to agreements binding upon Purchaser or to which Purchaser or any
of its properties is subject or bound or any law, regulation, judgment or
governmental or non-governmental permit or license to which Purchaser or any of
its properties is subject, (ii) constitute or result in a breach or violation
of, or a default under, the organizational documents of Purchaser or
(iii) require any consent or approval under any such agreement, law, regulation,
judgment, governmental or non-governmental permit or license (other than those
contemplated by Section 4.6(a)), except, in the case of clauses (i) or
(iii) above, for any breach, violation, default, acceleration, creation, change,
consent or approval that, individually or in the aggregate, is not reasonably
likely to have a material adverse effect on the ability of Purchaser to timely
consummate the Transaction.

4.7 Expert Advice. Purchaser has independently evaluated the Transaction and has
consulted its own experts necessary to determine that the investment pursuant to
the Transaction is appropriate for such Purchaser.

4.8 Financing. Purchaser has used and will continue to use commercially
reasonable best efforts to obtain the funds necessary to complete the
Transaction or to obtain approval for financing the Transaction subject to
ordinary closing contingencies. Each Purchaser (or shareholder, member or
partner of Purchaser, as the case may be) has deposited into an escrow account
an amount equal to ten percent (10%) of such Purchaser’s (or shareholder’s,
member’s or partner’s, as the case may be) respective portion of the Purchase
Price. On or prior to the date of this Agreement, Purchaser has delivered to the
Company evidence of the financing commitment and escrowed amount relating to
such Purchaser.

4.9 Brokers and Finders. Except as set forth in Section 3.17, neither Purchaser
nor its affiliates, any of their respective officers, directors, employees or
agents has employed any

 

17



--------------------------------------------------------------------------------

broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions, or finder’s fees, and no broker or finder has acted
directly or indirectly for Purchaser, in connection with this Agreement or the
Transaction, in each case, whose fees the Company would be required to pay.

ARTICLE 5

Covenants Relating to Conduct of Business

5.1 Conduct of Business Prior to the Closing. Except as otherwise expressly
contemplated or permitted by this Agreement or with the prior written consent of
Purchasers holding the right to acquire (or, if after the Closing, holding) at
least a majority of the aggregate Shares to be purchased (or, if after the
Closing, purchased) hereunder (the “Required Purchasers”) (which consent shall
not be unreasonably withheld or delayed), during the period from the date of
this Agreement to the Closing Date, the Company shall, and shall cause each
Company Subsidiary to, (i) conduct its business only in the usual, regular and
ordinary course consistent with past practice and (ii) take no action which
would reasonably be expected to adversely affect or delay (A) the receipt of any
approvals of any Governmental Authority required to consummate the transactions
contemplated hereby or (B) the consummation of the transactions contemplated
hereby.

5.2 Company Forbearances. Except as expressly contemplated or permitted by this
Agreement, during the period from the date of this Agreement to the Closing, the
Company shall not, and shall not permit any Company Subsidiary to, without the
prior written consent of the Required Purchasers (which consent shall not be
unreasonably withheld or delayed):

(a) (i) Issue, sell or otherwise permit to become outstanding, or dispose of or
encumber or pledge, or authorize or propose the creation of, any additional
shares of its stock (other than pursuant to the exercise of Company Stock
Options outstanding as of the date hereof or other than any capital stock issued
to the United States Treasury as part of the TARP Capital Purchase Program or
any similar governmental program), or (ii) permit any additional shares of its
stock to become subject to new grants, except issuances under dividend
reinvestment plans in the ordinary course of business;

(b) Make, declare, pay or set aside for payment any dividend on or in respect
of, or declare or make any distribution on any shares of its stock, other than
(i) regular quarterly dividends on its common stock at a rate no greater than
the rate paid by it during the fiscal quarter immediately preceding the date
hereof, and (ii) dividends from the Company Subsidiaries to it or any of its
wholly owned Company Subsidiaries, provided that no such dividend shall cause
any bank Company Subsidiary to cease to qualify as a “well capitalized”
institution under the prompt corrective action provisions of the Federal Deposit
Insurance Corporation Improvement Act of 1991, as amended, and the applicable
regulations thereunder;

(c) Directly or indirectly adjust, split, combine, redeem, reclassify, purchase
or otherwise acquire, any shares of its stock (other than repurchases of common
shares in the ordinary course of business to satisfy obligations under dividend
reinvestment or Company Employee Benefit Plans);

 

18



--------------------------------------------------------------------------------

(d) Amend the terms of, waive any rights under, terminate, knowingly violate the
terms of or enter into (i) any Company Contract which is material to the Company
or any Company Subsidiary, (ii) any material restriction on the ability of the
Company or any Company Subsidiary to conduct its business as it is presently
being conducted or (iii) any contract or other binding obligation relating to
the Company Common Stock or rights associated therewith or any other outstanding
capital stock or any outstanding instrument of indebtedness;

(e) Sell, transfer, mortgage, encumber or otherwise dispose of or discontinue
any of its assets, deposits, business or properties, except for sales,
transfers, mortgages, encumbrances or other dispositions or discontinuances in
the ordinary course of business and in a transaction that, together with other
such transactions, is not material to it or any Company Subsidiary;

(f) Acquire (other than by way of foreclosures or acquisitions of control in a
fiduciary or similar capacity or in satisfaction of debts previously contracted
in good faith, in each case in the ordinary course of business) all or any
portion of the assets, business, deposits or properties of any other entity
except in the ordinary course of business and in a transaction that, together
with other such transactions, is not material to it or any Company Subsidiary,
and does not present a material risk that the Closing Date will be materially
delayed or that the regulatory approvals of Governmental Authorities required
for the consummation of the Transaction will be more difficult to obtain;

(g) Except for matters relating to any capital stock issued to the United States
Treasury as part of the TARP Capital Purchase Program or any similar
governmental program, amend the Certificate of Incorporation or the Bylaws or
similar governing documents of any of the Company Subsidiaries;

(h) Implement or adopt any change in its accounting principles, practices or
methods, other than as may be required by GAAP or applicable regulatory
accounting requirements;

(i) Except as required under applicable law or, other than with respect to
clause (v) below, the terms of any Company Employee Benefit Plan existing as of
the date hereof, (i) increase in any manner the compensation or benefits of any
of the current or former directors, officers, employees, consultants,
independent contractors or other service providers of the Company or the Company
Subsidiaries (collectively, “Employees”), (ii) pay any amounts to Employees or
increase any amounts or rights of any Employees not required by any current plan
or agreement, (iii) become a party to, establish, amend, commence participation
in, terminate or commit itself to the adoption of any stock option plan or other
stock-based compensation plan, compensation, severance, pension, retirement,
profit-sharing, welfare benefit, or other employee benefit plan or agreement or
employment agreement with or for the benefit of any Employee (or newly hired
employees), (iv) accelerate the vesting of or lapsing of restrictions with
respect to any stock-based compensation or other long-term incentive
compensation under any Company Employee Benefit Plans, (v) cause the funding of
any rabbi trust or similar arrangement or take any action to fund or in any
other way secure the payment of compensation or benefits under any Company
Employee Benefit Plan, or (vi) materially change any actuarial or other
assumptions

 

19



--------------------------------------------------------------------------------

used to calculate funding obligations with respect to any Company Employee
Benefit Plan or change the manner in which contributions to such plans are made
or the basis on which such contributions are determined, except as may be
required by GAAP or applicable law;

(j) Notwithstanding anything herein to the contrary, take, or omit to take, any
action that is reasonably likely to result in any of the conditions to the
Closing set forth in Article 8 not being satisfied, except as may be required by
applicable law, regulation or policies imposed by any Governmental Authority;

(k) Incur or guarantee any indebtedness for borrowed money other than in the
ordinary course of business;

(l) Take any action that would or could reasonably be expected to result in the
Company’s disqualification from eligibility to receive funds through the TARP
Capital Purchase Program; or

(m) Agree to, or make any commitment to, take any of the actions prohibited by
this Section 5.2.

5.3 Access; Information.

(a) Prior to the Closing, the Company will (and will cause the Company
Subsidiaries to): (i) afford, upon reasonable notice, to each Purchaser and its
representatives, counsel, accountants, agents and employees reasonable access to
all of the Company’s and the Company Subsidiaries’ business, operations,
properties, books, files and records, and will do everything reasonably
necessary to enable each Purchaser and its representatives, counsel,
accountants, agents and employees to make a complete examination of the
financial statements, business, assets and properties of the Company and the
Company Subsidiaries and the condition thereof and to update such examination at
such intervals as such Purchaser shall deem appropriate, all upon reasonable
notice and at such reasonable times and as often as such Purchaser may
reasonably request; (ii) deliver to each Purchaser, simultaneously with its
delivery to the Company’s senior management, (A) the monthly financial reporting
package delivered to the Company’s senior management and (B) any other periodic
financial reports prepared by or on behalf of the Company and the Company
Subsidiaries for the senior management of the Company; (iii) make appropriate
officers of the Company and Company Subsidiaries available upon reasonable
notice and at such reasonable times and as often as Purchasers may reasonably
request for consultation with such Purchaser with respect to matters relating to
the business and affairs of the Company and Company Subsidiaries; and (iv) to
the extent consistent with applicable law, inform Purchasers in advance (except
with respect to events which require public disclosure, in which case only
following the Company’s public disclosure thereof through applicable securities
law filings or otherwise) with respect to any material corporate actions and
consult with the Company and Company Subsidiaries with respect to such actions,
and consider, in good faith, the recommendations of Purchasers in connection
with the matters on which they are consulted as described above, recognizing
that the ultimate discretion with respect to all such matters shall be retained
by the Company. Notwithstanding the foregoing, at any time during which the
Company is subject to the periodic reporting

 

20



--------------------------------------------------------------------------------

requirements of the Exchange Act or voluntarily reports thereunder, the Company
may satisfy its obligations pursuant to clause (ii) by filing with the SEC (via
the EDGAR system or otherwise) annual and quarterly reports satisfying the
requirements of the Exchange Act. Any investigation pursuant to this Section 5.3
shall be conducted in such manner as not to interfere unreasonably with the
conduct of the business of the Company, and nothing herein shall require the
Company or any Company Subsidiary to disclose any information to the extent
(x) prohibited by applicable law or regulation, (y) that the Company reasonably
believes such information to be competitively sensitive proprietary information
(except to the extent Purchasers provide assurances reasonably acceptable to the
Company that such information shall not be used by such Purchaser or its
Affiliates to compete with the Company and Company Subsidiaries), or (z) that
such disclosure would reasonably be expected to cause a violation of any
agreement to which the Company or any Company Subsidiary is a party or would
cause a risk of a loss of privilege to the Company or any Company Subsidiary
(provided that the Company shall use commercially reasonable efforts to make
appropriate substitute disclosure arrangements under circumstances where the
restrictions in this clause (z) apply).

(b) No investigation by Purchasers or its representatives shall affect the
representations and warranties of the Company set forth in this Agreement.

ARTICLE 6

Additional Agreements

6.1 Commercially Reasonable Best Efforts. Subject to the terms and conditions of
this Agreement, the Company and Purchasers agree to cooperate with the other and
use their commercially reasonable best efforts in good faith to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper, desirable, or advisable on its part under this Agreement or under
applicable laws to consummate and make effective the Transaction as promptly as
practicable, including the satisfaction of the conditions set forth in Article 8
hereof.

6.2 Press Releases. The initial press release issued by the Company and
Purchasers concerning the Transaction and this Agreement shall be a joint press
release, and thereafter the Company and Purchasers shall consult with each other
before issuing any press release with respect to the Transaction or this
Agreement and shall not issue any such press release or make any such public
statements without the prior consent of the Required Purchasers or the Company,
as the case may be, which consent shall not be unreasonably withheld or delayed;
provided, however, that a party may, without the prior consent of the Required
Purchasers or the Company, as the case may be (but after such consultation, to
the extent practicable in the circumstances), issue such press release or make
such public statements as may upon the advice of outside counsel be required by
law or the rules or regulations of the NYSE or the SEC or any other applicable
regulation.

6.3 Regulatory Approvals. Without limiting the generality of Section 6.1, each
Purchaser shall use its reasonable best efforts to prepare and file on behalf of
it and any of its subsidiaries or Affiliates, and, to the extent necessary, the
Company shall use its reasonable best efforts to prepare and file on behalf of
it or any Company Subsidiary or Affiliate, all documentation to effect all
necessary notices, reports and other filings and to obtain all permits,

 

21



--------------------------------------------------------------------------------

consents, approvals and authorizations necessary or advisable to be obtained
from any third parties and/or Governmental Authorities in order to consummate
the Transaction, and the Company shall reasonably cooperate with Purchasers in
connection with the foregoing; and any initial filings with Governmental
Authorities shall be made by Purchasers as soon as reasonably practicable after
the date hereof. TBW shall seek to obtain reasonable assurances from the OTS
that Regulation W would not materially restrict existing dealings between TBW
and Colonial Bank (“Regulation W Determination”). Subject to applicable laws
relating to the exchange of information, Purchasers and the Company shall have
the right to review in advance, and to the extent practicable each shall consult
with the other on, all material written information submitted to any third party
and/or any Governmental Authority in connection with the Transaction. In
exercising the foregoing right, each of the parties agrees to act reasonably and
as promptly as practicable. Each party hereto agrees that it shall to the extent
legally permissible and practicable consult with the other with respect to the
obtaining of all material permits, consents, approvals and authorizations of all
third parties and/or Governmental Authorities necessary or advisable to
consummate the Transaction and each party shall to the extent legally
permissible and practicable keep the other party apprised of the status of
material matters relating to completion of the Transaction (including to the
extent legally permissible and practicable (i) promptly furnishing the other
with copies of notices or other communications received by Purchasers or the
Company, as the case may be, from any third party and/or Governmental Authority
with respect to the Transaction and the establishment of any bank or thrift
holding company for purposes of the Transaction, and as otherwise contemplated
by this Agreement and, to the extent permitted by law, and (ii) providing
descriptions of any oral communications from such persons). Each party agrees,
upon request, to furnish the other party with all information concerning itself,
its subsidiaries, directors, officers and stockholders or shareholders, as
applicable, other than any information concerning each party’s officers,
principals, directors and stockholders or shareholders the disclosing party
reasonably determines to be confidential, and such other matters as may be
reasonably necessary or advisable in connection with any filing, notice or
application made by or on behalf of such other party to any third party and/or
Governmental Authority.

6.4 NYSE Application; Amendment to Certificate of Incorporation.

(a) As soon as practicable following the execution of this Agreement, the
Company shall deliver to the NYSE, pursuant to Paragraph 312.05 of the NYSE
Listed Company Manual, notice of and the requisite documents relating to the
Company’s intent to issue the Shares without obtaining approval of the
stockholders of the Company. No later than ten days after the date of this
Agreement, the Company shall mail to all stockholders, in compliance with said
Paragraph 312.05, a letter alerting the stockholders to the Company’s omission
to seek stockholder approval and that the Company’s Audit Committee has approved
such exception to the NYSE shareholder approval policy. Notwithstanding the
foregoing, if, after the Company delivers such requisite Paragraph 312.05 notice
and documentation to the NYSE, the NYSE rejects such application (other than a
rejection based on a technical defect in such application that is curable by the
Company, in which case the Company shall cure such defect as soon as practicable
after such notice from the NYSE), the Company shall comply with the covenant set
forth in Section 6.4(b) as soon as practicable after such rejection.

 

22



--------------------------------------------------------------------------------

(b) Not later than three months after the Closing Date, the Company Board shall
submit to its stockholders for approval (the “Stockholder Approval”) an
amendment to the Certificate of Incorporation (i) increasing the number of
authorized shares of Company Common Stock so that there will be a sufficient
number of authorized shares of Company Common Stock to satisfy the conversion
rights of all holders of the Shares and any other holders of the Company’s
Preferred Stock having conversion rights, (ii) reducing the par value of the
Company Common Stock to $0.01 per share, and (iii) authorizing any amendments
required by the TARP Capital Purchase Program or any similar governmental
program. The Company Board shall recommend that the Company’s stockholders
approve such amendment, and will use all reasonable best efforts to obtain from
the Company’s stockholders a vote approving and adopting such amendment. If the
Stockholder Approval is not obtained within such three month period, the Company
Board shall take all necessary action in accordance with the DGCL to effectuate
a reverse stock split to so increase the number of authorized shares of Company
Common Stock.

6.5 No Solicitation.

(a) During the period from the date of this Agreement to the earlier of the
Closing or the date of termination of this Agreement, the Company agrees that it
will not, and will cause the Company Subsidiaries and its and the Company
Subsidiaries’ officers, directors, agents, advisors and affiliates not to,
initiate, solicit, encourage or knowingly facilitate inquiries or proposals with
respect to, or engage in any negotiations concerning, or provide any
confidential or nonpublic information or data to, or have any discussions with,
any person relating to, any Acquisition Proposal. The Company will immediately
cease and cause to be terminated any activities, discussions or negotiations
conducted before the date of this Agreement with any persons other than
Purchasers with respect to any Acquisition Proposal and will use its reasonable
best efforts, subject to applicable law, to enforce any confidentiality or
similar agreement relating to an Acquisition Proposal.

(b) Notwithstanding the foregoing Section 6.5(a), in the event that, at any time
before close of business on May 22, 2009, the Company receives an unsolicited
Acquisition Proposal and the Company Board concludes in good faith that there is
a reasonable likelihood that such Acquisition Proposal constitutes or is
reasonably likely to result in a Superior Proposal, the Company may, and may
permit the Company Subsidiaries and its and the Company Subsidiaries’
representatives to, furnish or cause to be furnished nonpublic information and
participate in such negotiations or discussions to the extent that the Company
Board concludes in good faith (and based on the advice of counsel) that failure
to take such actions would be reasonably likely to result in a violation of its
fiduciary duties under applicable law; provided that prior to providing any
nonpublic information permitted to be provided pursuant to the foregoing
proviso, it shall have entered into a confidentiality agreement with such third
party on terms no less favorable to the Company than any confidentiality
agreement entered into with Purchasers relating to the Transaction. The Company
will promptly (and in any event within two (2) Business Days) advise Purchasers
following receipt of any Acquisition Proposal and the substance thereof
(including the identity of the person making such Acquisition Proposal), and
will keep Purchasers apprised of any related developments, discussions and
negotiations (including the terms and conditions of the Acquisition Proposal) on
a current basis.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing Section 6.5(a), in the event that, at any time
during the thirty (30) day period after the date of this Agreement, the Company
receives an unsolicited Acquisition Proposal and the Company Board concludes in
good faith that there is a reasonable likelihood that such Acquisition Proposal
constitutes or is reasonably likely to result in a Superior Proposal, the
Company may, and may permit the Company Subsidiaries and its and the Company
Subsidiaries’ representatives to, furnish or cause to be furnished nonpublic
information and participate in such negotiations or discussions to the extent
that the Company Board concludes in good faith (and based on the advice of
counsel) that failure to take such actions would be reasonably likely to result
in a violation of its fiduciary duties under applicable law; provided that prior
to providing any nonpublic information permitted to be provided pursuant to the
foregoing proviso, it shall have entered into a confidentiality agreement with
such third party on terms no less favorable to the Company than any
confidentiality agreement entered into with Purchasers relating to the
Transaction. The Company will promptly (and in any event within two (2) Business
Days) advise Purchasers following receipt of any Acquisition Proposal and the
substance thereof (including the identity of the person making such Acquisition
Proposal), and will keep Purchasers apprised of any related developments,
discussions and negotiations (including the terms and conditions of the
Acquisition Proposal) on a current basis.

(c) The Company covenants that it will not accept, approve, endorse, recommend
or enter into any agreement, understanding or arrangement in respect of a
Superior Proposal (other than a confidentiality agreement permitted by
Section 6.5(b)) unless:

(i) The Company has complied with its obligations under Section 6.5(b) and has
provided Purchasers with a copy of the Superior Proposal; and

(ii) A period (the “Response Period”) of five Business Days has elapsed from the
date that is the later of (x) the date on which Purchasers receive written
notice from the Company Board that the Company Board has determined, subject
only to compliance with this Section 6.5, to accept, approve, endorse, recommend
or enter into a definitive agreement with respect to such Superior Proposal, and
(y) the date Purchasers receive a copy of the Superior Proposal.

(d) During the Response Period, Purchasers will have the right, but not the
obligation, to offer to amend this Agreement, including an increase in, or
modification of, the Purchase Price. The Company Board shall review any such
offer by Purchasers to amend this Agreement to determine whether the Acquisition
Proposal to which Purchasers are responding would continue to be a Superior
Proposal when assessed against the Transaction as it is proposed in writing by
Purchasers to be amended. If the Company Board determines that the Acquisition
Proposal no longer constitutes a Superior Proposal, the Company Board will cause
the Company to enter into an amendment to this Agreement with Purchasers
incorporating the amendments to this Agreement as set out in the written offer
to amend. If the Company Board determines that the Acquisition Proposal
continues to be a Superior Proposal, the Company may accept such Superior
Proposal and may terminate this Agreement pursuant to Section 9.1(f) in order to
accept or enter into an agreement, understanding or arrangement to proceed with
the Superior Proposal, subject to Section 9.2.

 

24



--------------------------------------------------------------------------------

(e) Each successive amendment to any Acquisition Proposal that results in an
increase in, or modification of, the consideration (or value of such
consideration) to be received by the Company shall constitute a new Acquisition
Proposal for the purposes of this Section 6.5 and Purchasers shall be afforded a
new Response Period and the rights afforded in this Section 6.5 in respect of
each such Acquisition Proposal.

(f) As used in this Agreement, “Acquisition Proposal” means a tender or exchange
offer, proposal for a merger, consolidation or other business combination
involving Company or any of the Company Subsidiaries or any proposal or offer to
acquire in any manner more than fifteen percent (15%) of the voting power in, or
more than fifteen percent (15%) of the fair market value of the business, assets
or deposits of, the Company or any of the Company Subsidiaries, other than the
Transaction or any participation in (or application to participate in) the TARP
Capital Purchase Program, the Capital Assistance Program or any similar
governmental program.

(g) As used in this Agreement, “Superior Proposal” means a written Acquisition
Proposal that the Company Board concludes in good faith to be more favorable
from a financial point of view to its stockholders than the Transaction,
(i) after receiving the advice of its financial advisors (who shall be a
nationally recognized investment banking firm), (ii) after taking into account
the likelihood of consummation of such transaction on the terms set forth
therein and (iii) after taking into account all legal (with the advice of
outside counsel), financial (including the financing terms of any such
proposal), regulatory and other aspects of such proposal and any other relevant
factors permitted under applicable law; provided that for purposes of the
definition of “Superior Proposal,” the references to “more than fifteen percent
(15%)” in the definition of Acquisition Proposal shall be deemed to be
references to “a majority.”

6.6 Conversion Application. As soon as practicable after the execution of this
Agreement, the Company shall cause Colonial Bank to file an application with the
OTS to convert from an Alabama state bank to a federally chartered savings and
loan association, and the Company shall use its reasonable best efforts to
obtain the approval of such application from the OTS. As soon as practicable
following the approval of such conversion by the OTS, the Company shall
deregister as a bank holding company under the Bank Holding Company Act, as
amended, with the Federal Reserve.

6.7 Board Seats.

(a) On the Closing Date or as soon as practicable thereafter, the Company Board
shall fix the number of directors at fifteen (15), of which five individuals,
selected by Purchasers as representatives of Purchasers as set forth below (the
“Board Representatives”), shall be appointed to the Company Board and commence
serving on the Company Board immediately thereafter, subject to satisfactory
completion of a Directors & Officers questionnaire and provision of other
background information as may be reasonably requested by the Company, and
subject to any required approvals of Regulatory Authorities. On the Closing Date
or as soon as practicable thereafter, the Company shall also cause two of the
Board Representatives, at the option of the Required Purchasers, to be appointed
to the Executive Committee of the Company

 

25



--------------------------------------------------------------------------------

Board (or any successor committee thereto). The Board Representatives shall be
added to each class of the Company Board as the Company and Purchasers shall
mutually determine so that an approximately equal number of Board
Representatives will be added to each class. Within sixty (60) days after the
Closing Date, the Company shall cause the Company Board’s composition to be as
follows: (i) the five Board Representatives; (ii) five other continuing
directors; and (iii) five other directors, mutually agreeable to the Company and
Purchasers. On the Closing Date or as soon as practicable thereafter, the
Company shall cause Colonial Bank to fix the number of directors on the board of
Colonial Bank at thirteen (13), and shall cause Colonial Bank to add the five
Board Representatives to the Colonial Bank Board of Directors as well.

(b) Regardless of the classes in which the Board Representatives have been
placed, the Company shall include the Board Representatives in the Company’s
slate of director nominees recommended by the Company Board to be voted on by
stockholders of the Company at the 2010 Annual Meeting of Stockholders (the
“2010 Meeting”), subject to satisfaction of all legal and governance
requirements applicable to all board members regarding service as a director of
the Company, including any applicable NYSE requirements. The Company shall also
cause two Board Representatives to be re-appointed to the Executive Committee of
the Company Board (or any successor committee thereto).

(c) Through the 2010 Meeting and, assuming the Board Representatives are
re-elected at the 2010 Meeting by the stockholders of the Company, through the
2011 Annual Meeting of Stockholders, and consistent with any applicable rules of
the NYSE, the Required Purchasers shall have the power to designate a
replacement for a Board Representative upon the death, resignation, retirement,
disqualification or removal from office of such director, subject to
satisfaction of all legal and governance requirements applicable to all board
members regarding service as a director of the Company.

(d) Notwithstanding anything to the contrary set forth in this Section 6.7, at
the time of the 2010 Meeting or the 2011 Annual Meeting of Stockholders, as the
case may be, (i) in the event that Purchasers hold, on an aggregate as-converted
basis, less than fifty percent (50%) but greater than or equal to twenty-five
percent (25%) of the number of Shares acquired by Purchasers under this
Agreement, then the Required Purchasers shall be entitled to appoint three Board
Representatives and one member of the Executive Committee, and (ii) in the event
that Purchasers hold, on an aggregate as-converted basis, less than twenty-five
percent (25%) of the number of Shares acquired by Purchasers under this
Agreement, Purchasers shall not have the right under this Section 6.7 to appoint
any Board Representatives or members of the Executive Committee.

6.8 Preemptive Rights.

(a) If the Company offers to sell Covered Securities in a public or private
offering of Covered Securities solely for cash (a “Qualified Offering”), each
Purchaser shall be afforded the opportunity to acquire from the Company, for the
same price and on the same terms as such Covered Securities are offered, in the
aggregate up to the amount of Covered Securities required to enable such
Purchaser to maintain its then-current Purchaser Percentage Interest, but solely
to the extent that any such issuance of shares of Covered Securities would not
result in the

 

26



--------------------------------------------------------------------------------

issuance of Covered Securities that would require a vote of the stockholders of
the Company pursuant to the listing standards of the NYSE. As used in this
Section 6.8: (i) “Purchaser Percentage Interest” means, as of any date, the
percentage equal to (A) the aggregate number of shares of Company Common Stock
beneficially owned (with the term “beneficial ownership” having the meaning
ascribed in Section 13(d)(3) and Rule 13d-3 under the Exchange Act) or otherwise
held by such Purchaser as of such date, calculated on an as-converted basis,
divided by (B) the total number of outstanding shares of Company Common Stock as
of such date, calculated on an as-converted basis, provided that for purposes of
calculating shares held by Purchasers in the foregoing subsections (A) and (B),
in the event of any Qualified Offering occurring prior to the Closing, Purchaser
Percentage Interest will be calculated on a pro forma basis as if the Shares had
been issued hereunder; and (ii) “Covered Securities” means Company Common Stock
and any securities convertible into or exercisable or exchangeable for Company
Common Stock, other than securities that are (A) issued by the Company pursuant
to any employment contract, employee or benefit plan, stock purchase plan, stock
ownership plan, stock option or equity compensation plan or other similar plan
where stock is being issued or offered to a trust, other entity to or for the
benefit of any employees, potential employees, consultants, officers or director
of the Company, (B) issued by the Company in connection with a business
combination or other merger, acquisition or disposition transaction, (C) issued
with reference to the Common Stock of a Subsidiary (i.e., a carve-out
transaction), (D) issued as a dividend or in connection with a dividend
reinvestment or stockholder purchase plan, (E) issued in exchange for currently
outstanding securities, or (F) issued to the United States Treasury as part of
the TARP Capital Purchase Program or any similar governmental program.

(b) Prior to making any Qualified Offering of Covered Securities, the Company
shall give each Purchaser written notice of its intention (including, in the
case of a registered public offering and to the extent possible, a copy of the
prospectus included in the registration statement filed in respect of such),
describing, to the extent then known, the anticipated amount of securities,
price (or, in the case of a registered public offering, an estimated range of
prices) and other material terms upon which the Company proposes to offer the
same. Such Purchaser shall have thirty (30) days from the provision of such
notice to notify the Company in writing that it intends to exercise such
preemptive purchase rights and as to the amount of Covered Securities such
Purchaser desires to purchase, up to the maximum amount calculated pursuant to
Section 6.8(a) (the “Designated Securities”). Such notice shall constitute a
non-binding indication of interest of such Purchaser to purchase the amount of
Designated Securities so specified (or a proportionately lesser amount if the
amount of Covered Securities to be offered in such Qualified Offering is
subsequently reduced) at the price (or range of prices) and other terms set
forth in the Company’s notice to it. The failure by such Purchaser to respond
during such thirty (30) day period shall constitute a waiver of preemptive
rights in respect of such offering. The obligation of the Company to provide
such notice shall be subject to such Purchaser’s written agreement to
confidentiality and restrictions on trading terms reasonably acceptable to the
Company.

(c) If a Purchaser exercises such Purchaser’s preemptive purchase rights
provided in this Section 6.8 with respect to a Qualified Offering that is an
underwritten public offering or a private offering made to qualified
institutional buyers (as such term is defined in Rule 144A under the Securities
Act) for resale pursuant to Rule 144A under the Securities Act,

 

27



--------------------------------------------------------------------------------

the Company shall offer such Purchaser, if such underwritten public offering or
Rule 144A offering is consummated, the Designated Securities (as adjusted
downward or, at such Purchaser’s option, upward to reflect the actual size of
such offering when priced) at the same price as the Covered Securities are
offered to the initial purchasers in such offering and shall provide written
notice of such price to such Purchaser as soon as practicable prior to such
consummation. Contemporaneously with the execution of any underwriting agreement
or purchase agreement entered into between the Company and the underwriters or
initial purchasers of such underwritten public offering or Rule 144A offering,
such Purchaser shall, if it continues to wish to exercise its preemptive rights
with respect to such offering, enter into an instrument in form and substance
reasonably satisfactory to the Company acknowledging such Purchaser’s binding
obligation to purchase the Designated Securities to be acquired by it and
containing representations, warranties and agreements of such Purchaser that are
customary in private placement transactions and, in any event, no less favorable
to such Purchaser than any underwriting or purchase agreement entered into by
the Company in connection with such offering, and the failure to enter into such
an instrument at or prior to such time shall constitute a waiver of preemptive
rights in respect of such offering. Any offers and sales pursuant to this
Section 6.8(c) in the context of a registered public offering shall also be
conditioned on reasonably acceptable representations and warranties of such
Purchaser regarding its status as the type of offeree to whom a private sale can
be made concurrently with a registered offering in compliance with applicable
securities laws.

(d) If a Purchaser exercises its preemptive rights provided in this Section 6.8
with respect to a Qualified Offering that is not an underwritten public offering
or Rule 144A offering (a “Private Placement”), the closing of the purchase of
the Covered Securities with respect to which such right has been exercised shall
be conditioned on the consummation of the Private Placement giving rise to such
preemptive purchase rights and shall take place simultaneously with the closing
of the Private Placement or on such other date as the Company and such Purchaser
shall agree in writing; provided that the actual amount of Covered Securities to
be sold to such Purchaser pursuant to its exercise of preemptive rights
hereunder shall be reduced if the aggregate amount of Covered Securities sold in
the Private Placement is reduced and, at the option of such Purchaser (to be
exercised by delivery of written notice to the Company within five (5) Business
Days of receipt of notice of such increase), shall be increased if such
aggregate amount of Covered Securities sold in the Private Placement is
increased. In connection with its purchase of Designated Securities, such
Purchaser shall, if it continues to wish to exercise its preemptive rights with
respect to such offering, execute an agreement containing representations,
warranties and agreements of such Purchaser that are substantially similar in
all material respects to the agreements executed by other purchasers in such
Private Placement.

(e) If, prior to consummation of a Qualified Offering, the terms of the proposed
issuance change with the result that the price is less than the minimum price or
more than the maximum price set forth in the notice contemplated by
Section 6.8(b) or the other principal terms are more favorable in any material
respect to the prospective purchaser than those set forth in such notice, it
shall be necessary for a separate notice to be furnished, and the terms and
provisions of this Section 6.8 separately complied with.

 

28



--------------------------------------------------------------------------------

(f) Anything to the contrary in this Section 6.8 notwithstanding, the preemptive
right to purchase Covered Securities granted by this Section 6.8 as to a
Purchaser shall terminate as of and not be available for any offering that
commences at any time after the date on which such Purchaser offers, sells,
pledges, or otherwise transfers any Shares purchased hereunder, including by way
of entry into any swap or other agreement or transaction that hedges or
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of such Shares (a “Hedging Transaction”).

6.9 Restrictions on Transfer. For the period from the Closing Date until the
date that is one year after the Closing Date, and subject to all applicable
securities laws, no Purchaser shall, directly or indirectly, transfer, sell,
assign, pledge, convey, hypothecate or otherwise encumber or dispose of, or
engage in a Hedging Transaction with respect to (collectively, “Transfer”) any
of the Shares held by such Purchaser, other than:

(a) any Transfer by a Purchaser which, when taken together with any other
Transfers of Shares by such Purchaser to the same person or any of its
Affiliates at any time, would cause all such Transfers to represent 9.9% or less
of the aggregate outstanding shares of Company Common Stock and Preferred Stock,
on an as-converted basis, as of immediately prior to such Transfer;

(b) Transfers with the consent of the Company Board (such consent not to be
unreasonably withheld) to any Affiliate of such Purchaser if the transferee
agrees in writing for the benefit of the Company (with a copy thereof to be
furnished to the Company and to be in form and substance reasonable satisfactory
to the Company) to be bound by the terms of this Agreement; and

(c) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or change of
control involving the Company or any Company Subsidiary so long as such
transaction has been approved by the Company Board and, if required, the
stockholders of the Company.

6.10 Indemnity for Purchasers. The Company agrees to indemnify and hold harmless
each Purchaser and its Affiliates and each of their respective officers,
directors, partners, members and employees, and each person who controls such
Purchaser within the meaning of the Exchange Act and the rules and regulations
promulgated thereunder (each an “Indemnified Person”), to the fullest extent
lawful, from and against any and all judgments, fines, amounts paid in
settlement and expenses (including reasonable attorneys’ fees and disbursements)
(collectively, “Losses”) arising out of or resulting from any action, suit,
claim, proceeding or investigation by any Governmental Authority, stockholder of
the Company or any other person (other than the Company or Purchasers) relating
to this Agreement or the Transaction (other than any Losses attributable to the
acts, errors or omissions on the part of such Purchaser, but not including the
Transaction) within eighteen (18) months of the Closing Date; provided, that
nothing herein shall be deemed to preclude an Indemnified Person from making an
indemnification claim after such eighteen (18) month period with respect to
Losses arising during such eighteen (18) month period. With respect to any
Losses in respect of which indemnity may be sought under this Section 6.10, the
respective rights and obligations and

 

29



--------------------------------------------------------------------------------

procedures contained in Section 7.9 shall apply as if restated in this
Section 6.10. In the event Purchasers receive payment in connection with
Section 9.2, any and all obligations of the Company pursuant to this
Section 6.10 shall terminate immediately.

6.11 Change in Control Agreements. Simultaneously with or prior to the execution
of this Agreement, the Company shall deliver or cause to be delivered fully
executed amendments, consents or waivers to existing employment agreements,
change in control agreements and agreements regarding Company Stock Options and
grants of restricted stock with employees of the Company, designated by
Purchasers, in form and substance satisfactory to Purchasers, providing that the
Transaction shall not constitute a change in control under such agreements or
awards. Following the execution of this Agreement, upon the reasonable request
of the Required Purchasers, the Company shall use its reasonable best efforts to
cause its employees subject to The Colonial BancGroup, Inc. Restated 2001
Long-Term Incentive Plan or any other applicable Company Employee Benefit Plan
to execute amendments, consents or waivers providing that the Transaction shall
not constitute a change in control under such Company Employee Benefit Plans.

ARTICLE 7

Private Placement of the Shares; Registration Rights

7.1 Securities Act Exemption.

(a) It is intended that the Shares to be issued pursuant to this Agreement will
not be registered under the Securities Act in reliance on the exemption from the
registration requirements of Section 5 of the Securities Act set forth in
Section 4(2) and Regulation D under the Securities Act.

(b) Each Purchaser agrees that all certificates or other instruments
representing Shares of Series A Stock will bear a legend substantially to the
following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS
ON TRANSFER AND OTHER PROVISIONS OF A STOCK PURCHASE AGREEMENT, DATED AS OF
MARCH 31, 2009, BETWEEN THE ISSUER OF THESE SECURITIES AND PURCHASERS REFERRED
TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE
WITH SAID AGREEMENT WILL BE VOID.”

 

30



--------------------------------------------------------------------------------

TBW agrees that all certificates or other instruments representing Shares of
Series B Stock will bear a legend substantially to the following effect:

“THE SHARES OF PREFERENCE STOCK REPRESENTED BY THIS CERTIFICATE ARE NOT SAVINGS
ACCOUNTS, DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS
ON TRANSFER AND OTHER PROVISIONS OF A STOCK PURCHASE AGREEMENT, DATED AS OF
MARCH 31, 2009, BETWEEN THE ISSUER OF THESE SECURITIES AND PURCHASERS REFERRED
TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE
WITH SAID AGREEMENT WILL BE VOID.

INSOFAR AS THE SHARES OF PREFERENCE STOCK REPRESENTED BY THIS CERTIFICATE ARE
HELD BY TAYLOR, BEAN & WHITAKER MORTGAGE CORP. OR ANY OF ITS AFFILIATES, THE
SHARES OF PREFERENCE STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONVERTED
TO COMMON STOCK OF THE ISSUER UNLESS (1) THE AMOUNT OF COMMON STOCK AFTER
CONVERSION HELD BY TAYLOR, BEAN & WHITAKER MORTGAGE CORP. OR ANY OF ITS
AFFILIATES WOULD BE LESS THAN 25% OF THE OUTSTANDING NUMBER OF SHARES OF COMMON
STOCK OF THE ISSUER FOLLOWING CONVERSION, OR (2) THE CONVERSION IS COMPLETED
ONLY IN CONNECTION WITH: (A) A WIDELY DISPERSED PUBLIC OFFERING; (B) PRIVATE
SALES IN WHICH NO PURCHASER OR GROUP OF PURCHASERS WOULD ACQUIRE MORE THAN 2% OF
THE NUMBER OF SHARES OF ISSUER STOCK OUTSTANDING FOLLOWING THE CONVERSION;
(C) SALES TO THE ISSUER; OR (D) SALES TO A PARTY THAT IS UNAFFILIATED WITH
TAYLOR, BEAN & WHITAKER MORTGAGE CORP. OR ANY OF ITS AFFILIATES THAT IS
ACQUIRING MAJORITY CONTROL OF THE ISSUER.”

 

31



--------------------------------------------------------------------------------

(c) In the event that any Shares (i) are no longer subject to the transfer
restrictions set forth in this Agreement, (ii) are Transferred in a transaction
registered under the Securities Act, (iii) are Transferred in a transaction
exempt from the registration requirements of the Securities Act, and upon
delivery to the Company of such documents as it may reasonably request with
respect to such exemption, or (iv) upon a Purchaser’s request and receipt by the
Company and its transfer agent of an opinion of such Purchaser’s counsel,
reasonably satisfactory to the Company and its transfer agent, to the effect
that a “private placement” legend is no longer required under the Act and
applicable state laws, the Company shall issue new certificates representing
such Shares, which shall not contain such portion of the above legend that is no
longer applicable. Each Purchaser acknowledges that the Shares have not been
registered under the Securities Act or under any state securities laws and
agrees that it will not sell or otherwise dispose of the Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws.

7.2 Definitions. For purposes of this Article 7, the following capitalized terms
have the following meanings:

“Person”: Any individual, partnership, limited liability company, joint venture,
corporation, association, trust or any other entity or organization.

“Registrable Securities”: The shares of Company Common Stock into which the
Shares are convertible, together with any other securities which a Purchaser may
acquire on account of any the Shares, including, without limitation, as the
result of any dividend or other distribution on the Company Common Stock or any
split-up of the Company Common Stock or in connection with any combination of
shares, recapitalization, merger, consolidation or reorganization or otherwise.

“Registration Statement”: Any registration statement of the Company under the
Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related prospectus, any preliminary
prospectus, all amendments and supplements to such registration statement
(including post-effective amendments), all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

“Underwritten Offering”: A distribution, registered pursuant to the Securities
Act, in which securities of the Company are sold to the public through one or
more underwriters.

7.3 Demand Registration.

(a) Requests for Registration. At any time commencing on or after the date that
is 270 days following the Closing Date, the Required Purchasers will have the
right, by written notice delivered to the Company (a “Demand Notice”), to
require the Company to register Registrable Securities under and in accordance
with the provisions of the Securities Act

 

32



--------------------------------------------------------------------------------

(a “Demand Registration”); provided that (i) Purchasers may not make more than
three Demand Registrations, and (ii) the Purchasers desiring to participate in
the offering must provide to the Company a certificate (the “Authorizing
Certificate”) signed by the participating Purchasers; and provided, further,
that no Demand Notice may be given prior to six months after the effective date
of the immediately preceding Demand Registration. For purposes of the preceding
sentence, the filing of two or more Registration Statements in response to one
demand shall be counted as one Demand Registration. Each request for a Demand
Registration by the Purchasers shall state the amount of the Registrable
Securities proposed to be sold and the intended method of disposition thereof.
The Authorizing Certificate shall set forth (A) the name of each participating
Purchaser signing such Authorizing Certificate, (B) the number of Registrable
Securities held by each participating Purchaser and the number of Registrable
Securities each participating Purchaser has elected to have registered, and
(C) the intended methods of disposition of the Registrable Securities. Any
participating Purchaser may at its option withdraw Registrable Securities from a
registration and, in such event (l) any continuing registration of Registrable
Securities shall constitute the Demand Registration to which the Purchasers are
entitled and (2) the withdrawing participating Purchaser shall reimburse the
Company for any registration and filing fees (including any fees payable to the
SEC) it has incurred with respect to the withdrawn Registrable Securities
(unless all Registrable Securities are withdrawn, in which case the withdrawing
Purchasers shall reimburse the Company for all costs and expenses incurred by it
in connection with the registration of such Registrable Securities). Subject to
compliance with clause (2) of the preceding sentence, a registration that is
terminated in its entirety prior to the effective date of the applicable
Registration Statement will not constitute a Demand Registration.
Notwithstanding the foregoing, if at the time of withdrawal, a participating
Purchaser has learned of a material adverse change in the condition, business or
prospects of the Company and has withdrawn the request with reasonable
promptness following disclosure by the Company, such participating Purchaser
shall not be subject to clause (2) above.

If a Demand Registration is not declared and maintained effective for the period
required by Section 7.3(b) or if the consummation of the offering of Registrable
Securities pursuant to such Demand Registration (A) is interfered with by any
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any Person which is not directly caused by the
act or omission of any Purchaser and such act or omission is not thereafter
eliminated or (B) the conditions specified in the underwriting agreement with
respect to an Underwritten Offering, if any, entered into in connection with
such Demand Registration are not satisfied or waived, other than by reason of a
failure by a participating Purchaser, then the Purchasers shall be entitled to
an additional Demand Registration in lieu thereof.

(b) Filing and Effectiveness.

(i) The Company will file a Registration Statement relating to any Demand
Registration as promptly as practicable (but in any event within 45 days in the
case of a registration made on Form S-1, or a comparable successor form, as
applicable, or 30 days in the case of any registration eligible to be made on
Form S-3 or a comparable successor form, as applicable) following the date on
which the Demand Notice is given and will use its reasonable best efforts to
cause the same to be declared effective by the SEC as soon as practicable
thereafter (the “Effectiveness Date”).

 

33



--------------------------------------------------------------------------------

(ii) The Company agrees to use its reasonable best efforts to comply with all
necessary provisions of the federal securities laws in order to keep each
Registration Statement relating to a Demand Registration effective for a period
of (A) in the case of an Underwritten Offering, 120 days from its Effectiveness
Date, and (B) in the case of any registration made pursuant to Rule 415 under
the Securities Act, when all Registrable Securities covered by such Registration
Statement have been sold pursuant to such Registration Statement (in each case,
such period being the “Effectiveness Period”); provided, however, that if a
delay, suspension or withdrawal under Section 7.6 hereof occurs during an
Effectiveness Period, then such Effectiveness Period will be tolled for the
duration of such delay, suspension or withdrawal.

(iii) A Purchaser participating in a Registration Statement will be permitted,
subject to its compliance with the provisions of Section 7.3(a) relating to
reimbursement of the Company’s expenses, to withdraw in good faith all or part
of the Registrable Securities from a Demand Registration at any time prior to
the effective date of such Demand Registration, in which event the Company will
promptly amend or, if applicable, withdraw the related Registration Statement.

(c) Priority on Demand Registration. Notwithstanding the foregoing, if the
managing underwriter or underwriters of an Underwritten Offering to which such
Demand Registration relates advises the Company and the participating Purchasers
in writing that the total amount of Registrable Securities that the
participating Purchasers, the Company and any other Person intend to include in
such Demand Registration is in the aggregate such as to materially and adversely
affect the success of such offering, then there will be included in such Demand
Registration, (i) first, the number of securities that the Purchasers propose to
sell pursuant to such Demand Registration and the number of securities,
determined pro rata on the basis of the number of Shares owned by each
participating Purchaser, (ii) second, to the extent that the number of
securities in clause (i) above is less than the number of securities which the
Company and Purchasers have been advised can be sold in such offering without
having the adverse effect referred to above, the securities, if any, sought to
be included by the Company in the offering, and (iii) third, to the extent that
the number of securities in clauses (i) and (ii) above is less than the number
of securities which the Company and the Purchasers have been advised can be sold
in such offering without having the adverse effect referred to above, the number
of securities, if any, requested to be included in such offering by any other
Persons pursuant to similar registration rights, determined pro rata on the
basis of the number of shares of the class being sold owned by such other
Persons requesting registration, collectively.

7.4 Piggyback Registration.

(a) Right to Piggyback. If, at any time following the Closing Date, the Company
proposes to file a Registration Statement, whether or not for sale for the
Company’s own account or for the account of a stockholder of the Company, on a
form and in a manner that would also permit registration, offer or sale of
Registrable Securities (other than in connection with a registration statement
on Forms S-4 or S-8 or any similar or successor forms), the

 

34



--------------------------------------------------------------------------------

Company shall each such time give to the Purchasers holding Registrable
Securities written notice of such proposed filing at least 20 days before the
anticipated filing. The notice referred to in the preceding sentence shall
(i) describe the proposed registration and offering and (ii) offer Purchasers
the opportunity to register, offer or sell such amount of Registrable Securities
as Purchasers may request (a “Piggyback Registration”). Subject to
Section 7.4(b), the Company will include in each such Piggyback Registration
(and any related qualification under state blue sky laws and other compliance
filings, and in any underwriting involved therein) all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within 10 days after the written notice from the Company is given. Each
Purchaser will be permitted, subject to its compliance with the provisions of
Section 7.3(a) relating to reimbursement of the Company’s expenses, to withdraw
all or part of its Registrable Securities from a Piggyback Registration at any
time prior to the effective date of such Piggyback Registration.

(b) Priority on Piggyback Registrations. The Company will cause the managing
underwriter or underwriters of a proposed Underwritten Offering to permit the
participating Purchasers, if holding Registrable Securities requested to be
included in the registration for such offering, to include therein all such
Registrable Securities requested to be so included (such securities, together
with any other shares of the same class requested to be included in such
registration by any other Person pursuant to similar registration rights, the
“Piggyback Shares”) on the same terms and conditions as any securities of the
Company included therein (other than the indemnification by participating
Purchasers, which will be limited as set forth in Section 7.8(b) hereof and
provided, that such Purchasers give customary representations and warranties).
The Company shall cooperate with the Purchasers in order to limit any
representations and warranties to, or agreements with, the Company or the
underwriters to be made by the Purchasers only to those representations,
warranties or agreements regarding the participating Purchasers, their
Registrable Securities and their intended method of distribution and any other
representation required by law.

Notwithstanding the foregoing, if the managing underwriter or underwriters of
such Underwritten Offering advises Purchasers in writing to the effect that the
total amount of securities that Purchasers, the Company and any other Person
propose to include in such Underwritten Offering is such as to materially and
adversely affect the success of such offering, then the Company will include in
such registration:

(i) in the case of a registration in connection with a sale of securities for
the Company’s own account, (A) first, 100% of the securities that the Company
proposes to sell for its own account, (B) second, to the extent that the number
of securities in clause (A) above is less than the number of securities which
the Company has been advised can be sold in such offering without having the
adverse effect referred to above, the number of Piggyback Shares of the
Purchasers, determined pro rata on the basis of the number of Shares owned by
the Purchasers, and (C) third, to the extent that the number of securities in
clauses (A) and (B) above is less than the number of securities which the
Company has been advised can be sold in such offering without having the adverse
effect referred to above, the number of Piggyback Shares requested to be
included in such offering by any other Persons pursuant to similar registration
rights, determined pro rata on the basis of the number of shares of the class
being sold owned by such other Persons requesting registration, collectively;
and

 

35



--------------------------------------------------------------------------------

(ii) in the case of a registration in connection with a sale of securities on
account of any Person other than the Company (the “Initiating Party”),
(A) first, 100% of the securities, if any, that the Initiating Party proposes to
sell, (B) second, to the extent that the number of securities in clause
(A) above is less than the number of securities which the Company has been
advised can be sold in such offering without having the adverse effect referred
to above, the number of Piggyback Shares of the participating Purchasers,
determined pro rata on the basis of the number of Shares then owned by those
Purchasers wishing to participate, (C) third, to the extent that the number of
securities in clauses (A) and (B) above is less than the number of securities
which the Company has been advised can be sold in such offering without having
the adverse effect referred to above, the number of Piggyback Shares requested
to be included in such offering by any other Persons pursuant to similar
registration rights, determined pro rata on the basis of the number of shares of
the class being sold owned by such other Persons requesting registration,
collectively, and (D) fourth, to the extent that the number of securities in
clauses (A) through (C) above is less than the number of securities which the
Company has been advised can be sold in such offering without laving the adverse
effect referred to above, the securities sought to be included by the Company in
the offering.

7.5 Certain Registration Procedures. In connection with a Registration Statement
to be filed by the Company pursuant to this Agreement:

(a) Each Purchaser agrees to provide in a timely manner information requested by
the Company regarding the proposed distribution by such Purchaser of the
Registrable Securities and all other information reasonably requested by the
Company in connection with the preparation of such Registration Statement.

(b) The Company will prepare and file with the SEC such amendments and
supplements to a Registration Statement and the prospectus or prospectus
supplement used in connection therewith as may be necessary (i) to keep such
Registration Statement effective and usable for resale of the Registrable
Securities during the Effectiveness Period, including by refiling a Registration
Statement (or a new Registration Statement) if the initial Registration
Statement expires, and (ii) to comply with the provisions of the Securities Act
with respect to the disposition of the securities covered by such registration
statement, in each case for such time as is contemplated by this Article 7. In
the event that the Company is a well-known seasoned issuer (as defined under
Rule 405 of the Securities Act) at the time of the filing of a Registration
Statement with the SEC, such Registration Statement shall be designated by the
Company as an automatic Registration Statement.

(c) The Company will furnish to Purchasers such number of copies of the
applicable Registration Statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

 

36



--------------------------------------------------------------------------------

(d) The Company shall use its reasonable best efforts to register and qualify
the securities covered by each Registration Statement under such other
securities or “blue sky” laws of such jurisdictions as shall be reasonably
requested by Purchasers, to keep such registration or qualification in effect
for so long as such Registration Statement remains in effect, and to take any
other action which may be reasonably necessary to enable each Purchaser to
consummate the disposition in such jurisdictions of the Registrable Securities
covered by such Registration Statement that are owned by such Purchaser;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

(e) After the filing of a Registration Statement, the Company will promptly
notify Purchasers of any stop order issued or threatened by the SEC and shall
take all commercially reasonable actions required to prevent the entry of such
stop order or to remove it if entered.

(f) The Company shall cause the Registrable Securities to be listed on each
securities exchange on which Company Common Stock is then listed.

(g) The Company shall promptly notify Purchaser:

(i) at any time when a prospectus relating to a Registration Statement is
required to be delivered under the Securities Act, of the existence of any fact
of which the Company is aware or the occurrence of an event requiring the
preparation of a supplement or amendment to either a Registration Statement or
related prospectus so that, as thereafter delivered to the purchasers of the
Registrable Securities, such Registration Statement or related prospectus, both
as then in effect, will not contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statement therein, in light of the circumstances then existing, not
misleading and promptly make available to each Purchaser a reasonable number of
copies of any such supplement or amendment;

(ii) when any Registration Statement filed pursuant to this Article 7 or any
amendment thereto (other than through the incorporation by reference therein of
any report, statement or other document required to be filed pursuant to the
Exchange Act and the rules and regulations thereunder) has been filed with the
SEC and when such Registration Statement or any post-effective amendment thereto
has become effective; and

(iii) of any request by the SEC for amendments or supplements to any
Registration Statement or the prospectus included therein; and

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Company Common Stock for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose.

(h) The Company shall use commercially reasonable efforts to procure the
cooperation of the Company’s transfer agent in settling any offering or sale of
Registrable Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by a Purchaser.

 

37



--------------------------------------------------------------------------------

(i) The Company will enter into such customary agreements (including, in the
event of an Underwritten Offering, an underwriting agreement in form, scope and
substance as is customary in underwritten offerings) and take all such other
commercially reasonable and customary actions in connection therewith (including
those reasonably requested by the Purchasers or, in the event of an Underwritten
Offering, those reasonably requested by the managing underwriters) in order to
facilitate the disposition of such Registrable Securities and in such
connection, but only where an underwriting agreement is entered into in
connection with an Underwritten Offering: (i) make such representations and
warranties to the underwriters with respect to the businesses of the Company and
its subsidiaries, the Registration Statement, prospectus and documents
incorporated by reference or deemed incorporated by reference therein, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested; (ii) obtain opinions of counsel to the Company and updates thereof,
which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, addressed to each of the
underwriters covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such underwriters; (iii) obtain “comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other certified public accountants of any subsidiary of the Company or of any
business acquired by the Company for which financial statements and financial
data is, or is required to be, included in the Registration Statement),
addressed to each of the underwriters, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings; (iv) cause the Company’s management to
be made available for, and assist in, the marketing and disposition of such
Registrable Securities in the manner and to the extent reasonably requested by
the underwriters including, without limitation, participation by management in
customary road shows, investor conferences and other similar presentations; and
(v) deliver such documents and certificates as may be reasonably requested by
the managing underwriters, if any, to evidence the continued validity of the
representations and warranties of the Company and its subsidiaries made pursuant
to clause (i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement entered into by the Company. The
foregoing actions will be taken in connection with each closing under such
underwriting agreement as and to the extent required thereunder.

(j) All Registration Expenses incurred in connection with a Registration
Statement hereunder shall be borne by the Company. “Registration Expenses” means
the following expenses incurred by the Company in effecting any registration
pursuant to this Agreement (whether or not any registration or prospectus
becomes effective or final): all registration fees, fees and disbursements of
counsel for the Company, blue sky filing fees, printing expenses, and expenses
of the Company’s independent accountants in connection with any regular or
special reviews incident to or required by such registration, and fees and
disbursements of counsel for Purchaser. For the avoidance of doubt, the Company
shall not be responsible for and shall not pay any underwriting discounts,
selling commissions and stock transfer taxes applicable to the sale of
Registrable Securities.

 

38



--------------------------------------------------------------------------------

(k) If any of the Registrable Securities included in any Demand Registration are
to be sold in an Underwritten Offering, the participating Purchasers may select
an investment banking firm or firms to manage the Underwritten Offering,
provided that such investment banker or bankers is (are) reasonably acceptable
to the Company. The Company and the participating Purchasers agree that, in
connection with any Underwritten Offering hereunder, the relevant registration
shall be in a firm commitment underwritten offering and they shall each
undertake to offer customary indemnification, representations and warranties to
the participating underwriters and to agree to any restrictions required by the
underwriters on the sale of Company Common Stock or other securities by such
party after the completion of the Underwritten Offering; provided, however, that
the restriction so imposed on the participating Purchasers shall be no more
onerous than the restrictions imposed on any other holder of securities included
in such offering; and provided, further that the Company shall not be required
to agree to (i) restrictions with respect to the issuance of equity incentives
to employees, the issuance of securities on exercise of outstanding warrants or
convertible securities, the issuance of securities in connection with a merger,
acquisition, joint venture or other strategic transaction, or (ii) any
restrictions that extend beyond the restrictions imposed on Purchaser for a term
of ninety (90) days (one hundred eighty (180) days for an initial public
offering) from the effective date of the applicable Registration Statement.
Without limiting the generality of the foregoing, before Registrable Securities
shall be included in any Demand Registration, the participating Purchasers and
any underwriter acting on their behalf shall have agreed to indemnify and hold
harmless the Company, each director of the Company, each officer of the Company
who shall sign such registration statement and any person who controls the
Company within the meaning of the Securities Act, with respect to any statement
or omission from such registration statement, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereto, if
such statement or omission was made in reliance upon and in conformity with
written information furnished to the Company through an instrument duly executed
by such Purchaser or underwriter specifically for use in the preparation of such
registration statement, preliminary prospectus, final prospectus or amendment or
supplement.

(l) All obligations of the Company and Purchasers in this Article 7 (other than
as set forth in Sections 7.7, 7.8, 7.9 and 7.10) shall terminate and be of no
further force and effect with respect to any Registrable Securities once
(i) they are sold pursuant to an effective registration statement under the
Securities Act, (ii) they may be sold pursuant to Rule 144 of the Securities Act
without limitation thereunder on volume or manner of sale, or (iii) they shall
have ceased to be outstanding.

7.6 Material Developments; Suspension of Offering.

(a) Notwithstanding the provisions of Sections 7.3 or 7.4 hereof or any other
provisions of this Agreement to the contrary, the Company shall not be required
to file a Registration Statement or to keep a Registration Statement effective
if the negotiation or consummation of a transaction by the Company or any
Company Subsidiary or Affiliates is pending or an event has occurred, which
negotiation, consummation or event would require additional disclosure by the
Company in a Registration Statement of material information which the Company in
its reasonable judgment has a bona fide business purpose for keeping
confidential and the nondisclosure of which in a Registration Statement would be
expected, in

 

39



--------------------------------------------------------------------------------

the Company’s reasonable determination, to cause a Registration Statement or any
prospectus filed with respect thereto or included therein to fail to comply with
applicable disclosure requirements; provided, however, that the Company (i) will
promptly notify Purchasers of a delay, suspension or withdrawal pursuant to this
Section 7.6 (without having to provide details thereof) and (ii) may not delay,
suspend or withdraw a Registration Statement for such reason under this
Section 7.6 more than four (4) times in any twelve (12) month period and in no
event for more than one hundred and twenty (120) days during the same such
twelve (12) month period. Upon receipt of any notice from the Company of the
happening of any event during the period when a Registration Statement is
effective which is of a type specified in the preceding sentence or as a result
of which a Registration Statement or related prospectus contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statement therein, in light of the
circumstances under which they were made, not misleading, Purchasers will
immediately discontinue offers and sales of the Registrable Securities under a
Registration Statement (until Purchasers have received copies of a supplemental
or amended prospectus or prospectus supplement that corrects the misstatements
or omissions and received notice that any post-effective amendment has become
effective or unless notified by the Company that Purchasers may resume such
offers and sales). If so directed by the Company, each Purchaser will use its
reasonable best efforts to deliver to the Company any copies of the prospectus,
other than permanent file copies then in Purchaser’s possession, covering the
Registrable Securities in its possession at the time of receipt of such notice.
Except as required by law, each Purchaser agrees to keep confidential the fact
that the Company has exercised its rights under this Section 7.6 and all facts
and circumstances relating to such exercise until such information is made
public by the Company.

(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by the Company has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X under the
Securities Act, upon written notice thereof by the Company to Purchasers, the
rights of Purchasers to offer, sell or distribute any Registrable Securities
pursuant to a Registration Statement or to require the Company to take action
with respect to a Registration Statement pursuant to this Agreement shall be
suspended until the date on which the Company has filed such reports or obtained
and filed the financial information required by Rule 3-05 or Article 11 of
Regulation S-X to be included or incorporated by reference, as applicable, in
such Registration Statement and the Company shall notify Purchasers as promptly
as practicable when such suspension is no longer required; provided, that the
rights of Purchasers shall not be suspended pursuant to the preceding clause
more than four (4) times in any twelve (12) month period and in no event for
more than one hundred and twenty (120) days during the same such twelve
(12) month period. The Company’s rights to suspend its obligations under this
Section 7.6(b) shall be in addition to its rights under Section 7.6(a).

7.7 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Purchaser and, as applicable, its Affiliates, partners, members,
officers, directors, employees, representatives, and agents, and each person, if
any, who controls such Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, actions, damages, liabilities, costs and expenses (including

 

40



--------------------------------------------------------------------------------

reasonable fees, expenses and disbursements of attorneys and other professionals
incurred in connection with investigating, defending, settling, compromising or
paying any such losses, claims, actions, damages, liabilities, costs and
expenses) caused by:

(a) any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement (or any amendment thereto), including any
preliminary prospectus or final prospectus contained therein or any amendment or
supplement thereto, or any documents incorporated therein by reference
(collectively, the “Registration Statement Filings”), or

(b) the omission or alleged omission to state in a Registration Statement
Filings a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, or

(c) arising out of any untrue statement or alleged untrue statement of a
material fact contained in any preliminary or final prospectus (or any amendment
or supplement thereto) or any documents incorporated therein by reference or
contained in a Registration Statement at the time it became effective (a “Resale
Prospectus”), including any preliminary or final prospectus contained therein or
any amendment or supplement thereto, or any documents incorporated therein by
reference, or

(d) the omission or alleged omission therefrom of a material fact necessary in
order to make the statements in the Resale Prospectus, in light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
furnished in writing to the Company by a Purchaser or on such Purchaser’s behalf
expressly for inclusion therein; provided, however, that the Company will not be
liable in any case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based upon any untrue statement or omission
contained in a Resale Prospectus which was corrected in a supplement or
amendment thereto if such claim is brought by a purchaser of the Registrable
Securities from a Purchaser and such Purchaser failed to deliver to such
purchaser the supplement or amendment to the Resale Prospectus in a timely
manner.

7.8 Indemnification by Purchasers. Each Purchaser, severally and not jointly,
agrees to indemnify and hold harmless the Company, its officers, directors and
agents and each person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the indemnity set forth in Section 7.7 from the Company to
Purchasers, but only with respect to information relating to such Purchaser
furnished in writing by such Purchaser or on such Purchaser’s behalf expressly
for use in a Registration Statement or Resale Prospectus or any amendment or
supplement thereto.

7.9 Conduct of Indemnification Proceedings.

(a) Each indemnified party shall give prompt written notice to each indemnifying
party of any claim, action, suit or proceeding commenced against it (each a

 

41



--------------------------------------------------------------------------------

“Claim”) in respect of which indemnity may be sought hereunder, but failure to
so notify the indemnifying party (i) shall not relieve it from any liability
which it may have under the indemnity agreement provided in Section 7.7 or 7.8
above, unless and to the extent the indemnifying party shall have been actually
prejudiced by the failure of such indemnified party to so notify such party and
(ii) shall not, in any event, relieve the indemnifying party from any
obligations to the indemnified party other than the indemnification obligation
provided under Section 7.7 or 7.8 above. Such notice shall describe in
reasonable detail such Claim.

(b) In case any Claim is brought against an indemnified party, the indemnified
party shall be entitled to hire, at its own expense, separate counsel and
participate in the defense thereof. If the indemnifying party so elects within a
reasonable time after receipt of notice, the indemnifying party may assume the
defense of the action or proceeding at the indemnifying party’s own expense with
counsel chosen by the indemnifying party and approved by the indemnified party,
which approval shall not be unreasonably withheld; provided, however, that the
indemnifying party will not settle or compromise any Claim, or consent to the
entry of any judgment with respect to any such pending or threatened Claim,
without the written consent of the indemnified party unless such settlement,
compromise or consent secures the unconditional release of the indemnified party
from all liabilities arising out of such Claim; provided, further, that if the
defendants in any such Claim include both the indemnified party and the
indemnifying party and the indemnified party reasonably determines, based upon
advice of legal counsel experienced in such matters, that such Claim involves a
conflict of interest (other than one of a monetary nature) that would reasonably
be expected to make it inappropriate for the same counsel to represent both the
indemnifying party and the indemnified, then the indemnifying party shall not be
entitled to assume the defense of the indemnified party and the indemnified
party shall be entitled to separate counsel at the indemnifying party’s expense,
which counsel shall be chosen by the indemnified party and approved by the
indemnifying party, which approval shall not be unreasonably withheld; and
provided, further, that it is understood that the indemnifying party shall not
be liable for the fees, charges and disbursements of more than one separate firm
for the indemnified party. All reasonable fees and third party expenses subject
to indemnification hereunder (including any reasonable fees and expenses
incurred in connection with investigating or preparing to defend such action or
proceeding) will be paid to the indemnified party (provided appropriate
documentation for such expenses is also submitted with such notice), as
incurred, within five calendar days of written notice thereof to the
indemnifying party (regardless of whether it is ultimately determined that an
indemnified party is not entitled to indemnification hereunder; provided,
however that the indemnified party will be required to repay to the indemnifying
party any amounts paid to it for which it is determined the indemnified party
was not otherwise entitled within five calendar days of such determination).

(c) If the indemnifying party assumes the defense of any Claim, all indemnified
parties shall thereafter deliver to the indemnifying party copies of all notices
and documents (including court papers) received by the indemnified party
relating to the Claim, and each indemnified party shall cooperate in the defense
or prosecution of such Claim. Such cooperation shall include the retention and
(upon the indemnifying party’s request) the provision to the indemnifying party
of records and information that are reasonably relevant to such Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
indemnifying party is not

 

42



--------------------------------------------------------------------------------

entitled to assume the defense of such Claim as a result of the second proviso
to the second sentence of Section 7.9(b), the indemnifying party’s counsel shall
be entitled to conduct the indemnifying party’s defense and counsel for the
indemnified party shall be entitled to conduct the defense of the indemnified
party, it being understood that both such counsel will cooperate with each
other, to the extent feasible in light of the conflict of interest or different
available legal defenses, to conduct the defense of such action or proceeding as
efficiently as possible. If the indemnifying party is not so entitled to assume
the defense of such action or does not assume the defense, after having received
the notice referred to in the first sentence of Section 7.9(a), the indemnifying
party will pay the reasonable fees and expenses of counsel for the indemnified
party; in that event, however, the indemnifying party will not be liable for any
settlement of any Claim effected without the written consent of the indemnifying
party. If an indemnifying party is entitled to assume, and assumes, the defense
of an action or proceeding in accordance with Section 7.9(b), the indemnifying
party shall not be liable for any fees and expenses of counsel for the
indemnified party incurred thereafter in connection with that action or
proceeding except as set forth in the second proviso in the second sentence of
Section 7.9(b). Unless and until a final judgment is rendered that an
indemnified party is not entitled to the costs of defense under the provisions
of this Section 7.9, the indemnifying party shall reimburse, promptly as they
are incurred, the indemnified party’s costs of defense.

7.10 Contribution.

(a) If the indemnification provided for in Section 7.7 or 7.8 hereof is
applicable in accordance with its terms, but if determined by a court of
competent jurisdiction to be legally unenforceable in respect of any losses,
claims, damages, actions, liabilities, costs or expenses referred to therein,
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by indemnified party as a result
of such losses, claims, damages, actions, liabilities, costs or expenses as
between the Company on the one hand and Purchasers on the other, in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and of Purchasers on the other in connection with such statements or
omissions which resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of the
Company on the one hand and of Purchasers on the other shall be determined by
reference to, among other things, whether the action in question, including any
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, the Company or Purchasers, and the Company’s and each Purchaser’s
relative intent, knowledge, access to information and opportunity to correct or
prevent such action.

(b) The Company and Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 7.10 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 7.10(a). The amount paid or
payable by an indemnifying party as a result of the losses, claims, damages or
liabilities referred to in Sections 7.7 and 7.8 hereof shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by the indemnified party in connection with investigating or
defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f)

 

43



--------------------------------------------------------------------------------

of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this
Section 7.10, each person, if any, who controls a Purchaser within the meaning
of Section 15 of the Securities Act shall have the same rights to contribution
as such Purchaser, and each director of the Company and each officer of the
Company who signed a Registration Statement shall have the same rights to
contribution as the Company.

7.11 Rule 144 Reporting. With a view to making available to Purchasers the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) under the Securities Act or any similar or
analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c) furnish to each Purchaser forthwith upon request: a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act, and of the Exchange Act; a copy of the most recent annual or
quarterly report of the Company; and such other reports and documents as such
Purchaser may reasonably request in availing itself of any rule or regulation of
the SEC allowing it to sell any such securities without registration.

ARTICLE 8

Conditions

8.1 Conditions to Each Party’s Obligations to Close the Transaction. The
obligation of each Purchaser to purchase its portion of the Shares, and of the
Company to issue and sell the Shares, at Closing is subject to the fulfillment
of the following conditions as of the Closing Date:

(a) No Injunction. No Governmental Authority of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, law,
ordinance, rule, regulation, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and restrains,
enjoins or otherwise prohibits consummation of any transaction contemplated by
this Agreement (collectively, an “Order”).

8.2 Conditions to the Obligations of Purchasers. The obligation of each
Purchaser to purchase its portion of the Shares is, at the option of such
Purchaser, subject to the fulfillment of the following conditions as of the
Closing Date:

(a) Representations and Warranties. (i) The representations and warranties in
Section 3.7(a)(ii) shall be true and correct in all respects on and as of the
date of this Agreement and on and as of the Closing Date, and (ii) the other
representations and warranties of the

 

44



--------------------------------------------------------------------------------

Company set forth in this Agreement (without regard to any “material,” “Material
Adverse Effect” or other materiality qualifier) shall be true and correct in all
respects on and as of the date of this Agreement and on and as of the Closing
Date (except to the extent such representations and warranties relate to an
earlier date, in which case such representations and warranties shall be true
and correct on and as of such earlier date); provided, however, that in the
event of a breach of a representation or warranty of the type described in
Section 8.2(a)(ii), the condition set forth in this Section 8.2(a) shall be
deemed satisfied unless the effect of all such breaches of representations and
warranties taken together would reasonably be likely to have a Material Adverse
Effect.

(b) Covenants. The Company shall have performed or complied in all material
respects with all covenants of the Company in this Agreement.

(c) Bringdown Certificate. The Company shall have delivered to Purchasers a
certificate of the Company, executed by an executive officer of the Company,
dated the Closing Date, and certifying to the fulfillment of the conditions
specified in clauses (a) and (b) of this Section 8.2.

(d) Regulatory Approvals. All approvals of Governmental Authorities required in
connection with the execution, delivery and performance of this Agreement and
the consummation of the Transaction by Purchasers, including any necessary
approvals of the FRB, the FDIC, the ASBD and the Office of Thrift Supervision
(the “OTS”), shall have been made or obtained (as the case may be) and shall
remain in full force and effect and all statutory waiting periods in respect
thereof shall have expired, and none of the approvals shall contain any
conditions, restrictions or requirements which would reasonably be likely
(i) following the Closing Date, to, individually or in the aggregate, have a
material adverse effect on a Purchaser or any of its Affiliates or (ii) to be
materially and unreasonably burdensome on a Purchaser or any of its Affiliates.

(e) NYSE Notice Period. The ten (10) day notice period set forth in Paragraph
312.05 of the NYSE Listed Company Manual shall have passed after the notice to
the stockholders required thereunder and under Section 6.4(a) has been provided
or the Company has otherwise complied with Section 6.4(a).

(f) TARP Capital Purchase Program. Purchasers shall have received satisfactory
confirmation that the United States Treasury, immediately after the Company’s
receipt of the Purchase Price (directly or through an escrow account to be
released at Closing), will invest funds in the Company through the TARP Capital
Purchase Program in an amount equal to three percent (3%) of the risk-weighted
assets of the Company as determined by Treasury’s normal calculations.

(g) Conversion. Colonial Bank shall have converted to a federal savings and loan
association, and the Transaction shall not have been subject to Regulation Y
under the Bank Holding Company Act, as amended.

 

45



--------------------------------------------------------------------------------

(h) Regulation W Issues. Purchasers shall have received such approvals,
clearances and/or waivers from the OTS, to the reasonable satisfaction of the
Required Purchasers, as to the applicability of Regulation W.

(i) Reserved.

(j) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any circumstance, change in or effect on the Company that,
individually or in the aggregate, has had or is reasonably likely to result in a
Material Adverse Effect.

(k) Financing. Purchasers shall have obtained financing in such amounts and on
such terms as Purchasers in their sole discretion deem reasonable and necessary
to consummate the Transaction.

(l) Due Diligence Review. Purchasers and their representatives shall have
completed the due diligence review of the operations, condition (financial and
other), prospects, assets and liabilities of, and other matters related to, the
Company to the satisfaction of Purchasers in their sole discretion; provided,
however, that from and after May 23, 2009May 1, 2009, this condition shall be
deemed to be satisfied.

(m) No Proceedings. Since the date of this Agreement, there shall have been no
litigation, claim, action, suit or other proceeding (other than proceedings
relating to the matters described in subparagraphs (d), (g) and (h) above)
(i) involving any challenge to, or seeking damages or other relief in connection
with, the Transaction or (ii) that could reasonably be expected to have the
effect of preventing, delaying or otherwise materially interfering with the
Transaction.

(n) Accounting for Investment. Purchasers shall be satisfied that (i) the sale
of the Shares by the Company will not trigger a “change of control” for
accounting purposes and will not be required to mark its balance sheet to
current market prices and (ii) the investment by each Purchaser will be recorded
as an “equity investment” and/or a “minority investment” on such Purchaser’s
books and will not be required to follow consolidation method of accounting on
such Purchaser’s books.

8.3 Conditions to Closing of Company. The Company’s obligation to sell and issue
the Shares is, at the option of the Company, subject to the fulfillment of the
following conditions as of the Closing Date:

(a) Representations and Warranties. The representations and warranties of each
Purchaser in this Agreement (without regard to any “material” or “material
adverse effect” qualifiers) shall be true and correct on and as of the date of
this Agreement and on and as of the Closing (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct on and as of such
earlier date); provided, however, that in the event of a breach of a
representation or warranty of a Purchaser, the condition set forth in this
Section 8.3(a) shall be deemed satisfied unless the effect of all such breaches
of representations and warranties by all Purchasers taken together would
reasonably be likely to prevent or materially impede or delay the consummation
of the transactions contemplated by this Agreement.

 

46



--------------------------------------------------------------------------------

(b) Covenants. Each Purchaser shall have performed or complied in all material
respects with all covenants of such Purchaser in this Agreement.

(c) Bringdown Certificate. Each Purchaser shall have delivered to the Company a
certificate of such Purchaser, executed by an executive officer of such
Purchaser, dated the Closing Date, and certifying to the fulfillment of the
conditions specified in clauses (a) and (b) of this Section 8.3.

(d) Regulatory Approvals. All approvals of Governmental Authorities required in
connection with the execution, delivery and performance of this Agreement and
the consummation of the Transaction by Purchasers, including any necessary
approvals of the FRB, the FDIC, the ASBD and the OTS, shall have been made or
obtained (as the case may be) and shall remain in full force and effect and all
statutory waiting periods in respect thereof shall have expired, and none of the
approvals shall contain any conditions, restrictions or requirements which would
reasonably be likely (i) following the Closing Date, to, individually or in the
aggregate, have a Material Adverse Effect on the Company, (ii) be materially and
unreasonably burdensome on the Company or any of its Subsidiaries or Affiliates
or (iii) to require the sale by the Company or any Company Subsidiary or
Affiliates of any assets.

(e) Accounting for Investment. The Company shall be satisfied that (i) the sale
of the Shares by the Company will not trigger a “change of control” for
accounting purposes and will not be required to mark its balance sheet to
current market prices and (ii) the investment by each Purchaser will be recorded
as an “equity investment” and/or a “minority investment” on such Purchaser’s
books and will not be required to follow consolidation method of accounting on
such Purchaser’s books.

(f) TARP Capital Purchase Program. The Company shall have received satisfactory
confirmation that the United States Treasury, immediately after the Company’s
receipt of the Purchase Price (directly or through an escrow account to be
released at Closing), will invest funds in the Company through the TARP Capital
Purchase Program in an amount equal to three percent (3%) of the risk-weighted
assets of the Company as determined by Treasury’s normal calculations.

(g) Joinder by Purchasers. This Agreement shall have been executed by the
Purchasers listed on Schedule 1 no later than May 22, 2009April 30, 2009.

ARTICLE 9

Termination and Amendment

9.1 Termination. Notwithstanding any other provision of this Agreement, this
Agreement may be terminated at any time prior to the Closing:

(a) by either the Required Purchasers or the Company if the Closing shall not
have occurred by July 31, 2009 (the “Termination Date”), provided, however that
the right to

 

47



--------------------------------------------------------------------------------

terminate this Agreement under this Section 9.1(a) shall not be available to any
party whose breach of any representation or warranty or failure to perform any
obligation under this Agreement shall have caused or resulted in the failure of
the Closing to occur on or prior to such date; or

(b) by either the Required Purchasers or the Company in the event that any
Governmental Authority shall have issued an Order and such Order shall have
become final and nonappealable; or

(c) by the Company if there has been a material breach of any representation,
warranty, covenant or agreement made by a Purchaser in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement, such that Section 8.3(a) or (b) (as the case may be) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured within the earlier of (i) thirty (30) days after written notice thereof is
given by the Company to Purchasers and (ii) the Termination Date; or

(d) by the Required Purchasers if there has been a material breach of any
representation, warranty, covenant or agreement made by the Company in this
Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that Section 8.2(a) or (b) (as the case
may be) would not be satisfied and such breach or condition is not curable or,
if curable, is not cured within the earlier of (i) thirty (30) days after
written notice thereof is given by the Required Purchasers to the Company and
(ii) the Termination Date; or

(e) by the Required Purchasers, if the Company enters into any agreement with
respect to an Acquisition Proposal other than the Transaction, or if the Company
Board recommends to its stockholders an Acquisition Proposal other than the
Transaction (or, in the event of a tender offer for Company Common Stock, fails
to recommend the Transaction to its stockholders); or

(f) by the Company, if the Company enters into any agreement with respect to a
Superior Proposal following the Company’s compliance with Section 6.5; or

(g) by the Required Purchasers, if the condition set forth in Section 8.2(l)
shall not have been satisfied by May 22, 2009April 30, 2009; or

(h) by (i) either the Required Purchasers or the Company if the closing
conditions set forth in Section 8.1 shall not have been satisfied, (ii) the
Required Purchasers if the closing conditions set forth in Section 8.2 (other
than Section 8.2(l)) shall not have been satisfied, or (iii) the Company if the
closing conditions set forth in Section 8.3 shall not have been satisfied, in
each case with respect to the foregoing (i), (ii) or (iii) by July 31, 2009; or

(i) by the Company if the joinder to this Agreement has not been executed by
May 22, 2009April 30, 2009;

(j) by the mutual written consent of the Required Purchasers and the Company.

 

48



--------------------------------------------------------------------------------

Except in the case of a mutual termination pursuant to Section 9.1(j), the party
desiring to terminate this Agreement pursuant to this Section 9.1 shall give
written notice of such termination to the other party in accordance with
Section 10.6, specifying the provision or provisions hereof pursuant to which
such termination is effected.

9.2 Effect of Termination. In the event of termination of this Agreement as
provided in this Section 9.1, this Agreement shall forthwith become void, except
that (i) nothing herein shall relieve any party from liability for any breach of
this Agreement, material misrepresentation or fraud and (ii) Sections 6.10 and
9.2 and Article 10 shall survive any termination of this Agreement; and provided
further that in the case of a termination of this Agreement pursuant to
Section 9.1(d), 9.1(e) or 9.1(f) (or any other provision as it relates to the
matters in Section 9.1(d), 9.1(e) or 9.1(f)), the Company shall pay to TBW, upon
written demand, an aggregate amount in cash equal to Ten Million Dollars
($10,000,000.00), which amount would constitute liquidated damages and such
Purchaser’s receipt thereof would be Purchasers’ sole and exclusive remedy under
this Agreement for any and all breaches of this Agreement by the Company. In the
event of payment of the termination fee above, there will be no further
indemnification obligations hereunder.

9.3 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought.

ARTICLE 10

Miscellaneous

10.1 Governing Law; Venue. This Agreement shall be deemed to be made in and in
all respects shall be interpreted, construed and governed by and in accordance
with the laws of the State of Delaware. The parties hereby irrevocably submit to
the jurisdiction of the courts of the State of Delaware and the federal courts
of the United States of America located in the State of Florida solely for the
purposes of any suit, action or other proceeding between any of the parties
hereto arising out of this Agreement or any transaction contemplated hereby, and
hereby waive, and agree to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such Delaware state or Florida
federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 10.6 or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

49



--------------------------------------------------------------------------------

10.2 Attorney’s Fees. In the event of any action of any kind between the parties
hereto with respect to this Agreement, the prevailing party shall be entitled to
recover from the other party its attorney’s fees and related costs and expenses
incurred in connection with such action.

10.3 Survival. The representations and warranties made herein shall survive the
Closing Date and shall expire on the date that is six (6) months following the
Closing Date. The covenants contained herein shall survive in accordance with
their respective terms.

10.4 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

10.5 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof, and no party shall be liable or bound to any other party in
any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.

10.6 Notices, Etc. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (i) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (ii) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (iii) on the third Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.

If to Purchasers to them at the respective addresses set forth on the signature
page hereto.

with a copy to (which copy alone shall not constitute notice):

Locke Lord Bissell & Liddell LLP

401 9th Street N.W.

Suite 400 South

Washington, DC 20004

Attn: Douglas P. Faucette, Esq.

Telephone: (202) 220-6961

Fax: (202) 220-6945

 

50



--------------------------------------------------------------------------------

If to the Company to it at:

The Colonial BancGroup, Inc.

100 Colonial Bank Boulevard

Montgomery, AL 36117

Attn: David B. Byrne, Jr., Esq.

Telephone: (334) 676-5460

Fax: (334) 676-5069

with a copy to (which copy alone shall not constitute notice):

Balch & Bingham LLP

1901 Sixth Avenue North, Suite 1500

Birmingham, AL 35203

Attn: Michael D. Waters, Esq.

Telephone: (205) 226-8720

Fax: (205) 226-8799

10.7 Specific Performance. The Company and Purchasers acknowledge and agree that
irreparable damage to the other party would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
party shall be entitled to an injunction, injunctions or other equitable relief,
without the necessity of posting a bond, to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which the
parties may be entitled by law or equity.

10.8 No Third Party Beneficiaries. Other than as set forth in Sections 7.5, 7.6
and 7.8, nothing in this Agreement, expressed or implied, is intended to confer
upon any person, other than the parties hereto or their respective successors,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

10.9 Several Obligations. The Company acknowledges and agrees that the
obligations of Purchasers under this Agreement are several and not joint, and
that no Purchaser is responsible for any breach of this Agreement by any other
Purchaser. Each Purchaser agrees that no Purchaser nor the respective officers,
directors, partners, agents, or employees of any Purchaser shall be liable to
any other Purchaser for any action heretofore taken or omitted to be taken by
any of them in connection with the purchase of the Shares or the Transaction.

10.10 No Assignment. This Agreement shall not be assignable by operation of law
or otherwise; provided, however, that any Purchaser may assign all or part of
its rights and obligations under this Agreement without the Company’s consent to
any Affiliate, but only if the assignee agrees in writing with the Company in
form and substance reasonably satisfactory to the Company to be bound by the
terms of this Agreement and in conjunction therewith, makes to the Company
representations and warranties substantially equivalent (with necessary
conforming changes) to those contained in Article 4 as if such assignee were a
“Purchaser” therein (any such transferee shall be included in the term
“Purchaser”); provided, further, that no such assignment

 

51



--------------------------------------------------------------------------------

shall be permitted without the Company’s consent if it (i) would reasonably be
expected to adversely affect or delay the receipt of the approvals of any
Governmental Authority described in Section 6.3, (ii) would require any consents
or approvals from or filings or notices with any Governmental Authority or other
person not identified in Section 6.3 or (iii) would reasonably be expected to
adversely affect or delay the consummation of the transactions contemplated
hereby.

10.11 Expenses. The Company and Purchasers shall bear their own respective
expenses incurred on its behalf with respect to this Agreement and the
Transaction, except with respect to Purchasers’ reasonable costs and expenses
associated with due diligence and documentation relating to the Transaction,
which shall be borne by the Company up to $1,000,000 as set forth in that
certain Reimbursement Agreement between the Company and TBW dated on or about
March 18, 2009, and with respect to fees described in Section 3.17 which shall
be borne by the Company.

10.12 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by PDF formatted page sent by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall become effective upon the execution of this Agreement by all of
the parties listed on the signature pages hereto.

10.13 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

10.14 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Purchasers have caused this Stock Purchase
Agreement to be duly executed and delivered as of the date first above written.

 

“COMPANY”:  

THE COLONIAL BANCGROUP, INC.,

a Delaware corporation

  By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

“PURCHASERS”:     Address for Notices:   TAYLOR, BEAN & WHITAKER MORTGAGE CORP.,
315 NE 14th Street   a Florida corporation Ocala, FL 34470   Attn: Lee B.
Farkas, Chairman     Telephone: (352) 351-1109   By:  

 

Fax: (352) 867-1190   Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit A

Form of Certificate of Designations